Exhibit 10.1

LIMITED LIABILITY COMPANY AGREEMENT

OF

GGT CRESCENT ALEXANDER NC VENTURE, LLC



--------------------------------------------------------------------------------

LIMITED LIABILITY

COMPANY AGREEMENT OF

GGT CRESCENT ALEXANDER NC VENTURE, LLC

A DELAWARE LIMITED LIABILITY COMPANY

TABLE OF CONTENTS

 

         Page  

ARTICLE 1. DEFINITIONS

   2     1.1    Definitions      2        1.2    Other Defined Terms    9      
1.3    Exhibits    9  

ARTICLE 2. THE COMPANY

   9       2.1    Organization    9       2.2    Name of Company    9       2.3
   Purpose of Company    9       2.4    Principal and Registered Office    9    
  2.5    Further Assurances    10       2.6    Expenses of Formation and
Syndication    10       2.7    No Individual Authority    10       2.8   
Business Opportunities    10       2.9    Neither Responsible for Other’s
Commitments    11       2.10    Affiliates    11       2.11    Operations in
Accordance With the Act: Ownership    11  

ARTICLE 3. TERM

   11       3.1    Term    11  

ARTICLE 4. CAPITAL CONTRIBUTIONS OF THE MEMBERS

   11       4.1    Capital Contributions of the Members    11       4.2    No
Other Contributions    12       4.3    No Interest Payable    12       4.4    No
Withdrawals    12       4.5    Additional Capital Contributions.    12  

ARTICLE 5. MEMBER LOANS

   14       5.1    Member Loans    14       5.2    Payment of Member Loans    15
 

ARTICLE 6. MANAGEMENT OF THE COMPANY

   15       6.1    Management    15       6.2    Major Decisions    18       6.3
   Bank Accounts    21       6.4    Annual Budgets    22       6.5    Insurance
   22       6.6    Consultation Regarding the Project    22  

 

i



--------------------------------------------------------------------------------

     6.7    Termination of Delegation of Authority to Crescent as Operating
Member    23      6.8    Development    24      6.9    Management Agreement   
25      6.10    Contracts with Affiliates    25      6.11    Indemnification of
Managing Member and Operating Member    25      6.12    Leasing Guidelines    25
ARTICLE 7. BOOKS AND RECORDS, AUDITS, TAXES, ETC.    26      7.1    Books;
Statements    26      7.2    Where Maintained    27      7.3    Audits    27   
  7.4    Objections to Statements    27      7.5    Tax Returns    27      7.6
   Tax Matters Partner    28      7.7    Tax Policy    28      7.8    Section
754 Election    28      7.9    Capital Accounts    28

ARTICLE 8. ALLOCATIONS

   29      8.1    Allocation of Net Income and Net Loss    29      8.2    Loss
Limitation    29      8.3    Minimum Gain Chargebacks and Nonrecourse Deductions
   29      8.4    Qualified Income Offset    30      8.5    Code Section 704(b)
Allocations    30      8.6    Other Allocation Provisions    30      8.7   
Distributions of Nonrecourse Liability Proceeds    30      8.8    Information as
to Allocation of Debt    30      8.9    Taxable Year; Fiscal Year    31

ARTICLE 9. DISTRIBUTIONS AND ALLOCATIONS

   31      9.1    Percentage Interests in Company    31      9.2    Certain
Definitions    31      9.3    Operating Cash Flow Distributions    33      9.4
   Extraordinary Cash Flow Distributions    33      9.5    Loss of Promoted
Interest    34      9.6    Distributions Upon Liquidation    34

ARTICLE 10. ASSIGNMENT AND OFFER TO PURCHASE

   35      10.1    Transfers    35      10.2    Intentionally Omitted    35     
10.3    Assumption by Assignee    35      10.4    Amendment of Certificate of
Formation    36      10.5    Other Assignments Void    36      10.6   
Intentionally Omitted    36      10.7    Buy-Sell    36      10.8    Provisions
Generally Applicable to Sales    37      10.9    Compliance with ERISA and State
Statutes on Governmental Plans    40

 

H-ii



--------------------------------------------------------------------------------

ARTICLE 11. DISSOLUTION OR BANKRUPTCY OF A MEMBER

   41     11.1    Dissolution or Merger    41     11.2    Bankruptcy, etc.    42
    11.3    Reconstitution    42

ARTICLE 12. CROSS-DEFAULT

   43 ARTICLE 13. DISSOLUTION    43     13.1    Winding Up by Members    43    
13.2    Winding Up by Liquidating Member    43     13.3    Offset for Damages   
44     13.4    Distributions of Operating Cash Flow    44     13.5   
Distributions of Proceeds of Liquidation    45     13.6    Orderly Liquidation
   45     13.7    Financial Statements    45     13.8    Restoration of Deficit
Capital Accounts    45

ARTICLE 14. MEMBERS

   45     14.1    Liability    45

ARTICLE 15. NOTICES

   46     15.1    In Writing; Address    46     15.2    Copies    47

ARTICLE 16. MISCELLANEOUS

   47     16.1    Additional Documents and Acts    47     16.2    Interpretation
   47     16.3    Entire Agreement    47     16.4    References to this
Agreement    47     16.5    Headings    47     16.6    Binding Effect    47    
16.7    Counterparts    47     16.8    Confidentiality    47     16.9   
Amendments    48     16.10    Exhibits    48     16.11    Severability    48    
16.12    Qualification in Other States    48     16.13    Forum    48     16.14
   No Brokerage    49     16.15    Tax Compliance    49

 

H-iii



--------------------------------------------------------------------------------

Exhibits

 

Exhibit A      Members’ Percentage Interests Exhibit B      Description of Land
Exhibit C      Development Agreement Exhibit D      Insurance Certificates
Exhibit E      Member’s ERISA Certificate Exhibit F      CNL’s ERISA Certificate
Exhibit G      Project Budget Exhibit H      Pre-Development Costs

 

H-iv



--------------------------------------------------------------------------------

LIMITED LIABILITY COMPANY AGREEMENT

OF

GGT CRESCENT ALEXANDER NC VENTURE, LLC

This Limited Liability Company Agreement of GGT CRESCENT ALEXANDER NC VENTURE,
LLC (this “Agreement”) is entered into and shall be effective as of the 27th day
of November, 2012, by and between CRESCENT ALEXANDER VILLAGE I, LLC, a Delaware
limited liability company (“Crescent”), and GGT CRESCENT ALEXANDER HOLDINGS,
LLC, a Delaware limited liability company (“CNL”), pursuant to the provisions of
the Delaware Limited Liability Company Act (the “Act”). Crescent and CNL are
sometimes referred to herein, collectively, as the Members and individually as a
Member.

R E C I T A L S

WHEREAS, GGT Crescent Alexander NC Venture, LLC (the “Company”) was formed on
August 13, 2012, pursuant to the Delaware Limited Liability Company Act by
filing a Certificate of Formation filed with the Secretary of State of the State
of Delaware (the “Certificate of Formation”).

WHEREAS, reference is hereby made to that certain Sales Contract with an
effective date of November 20, 2012, by and between GGT CRESCENT ALEXANDER NC
VENTURE, LLC, a Delaware limited liability company as purchaser (“Purchaser”),
and CRESCENT RESOURCES, LLC, a Georgia limited liability company as seller
(“Property Seller”) (as the same may have been amended, modified or
supplemented, the “Land Contract”), whereby Purchaser has agreed to purchase
from Property Seller, and Property Seller has agreed to sell to Purchaser, inter
alia, the real property comprising approximately 27.67 acres, located in
Charlotte, Mecklenburg County, North Carolina (together with all personal
property, fixtures, rights and intangibles associated therewith, the
“Property”), as more particularly described in Exhibit B hereto.

WHEREAS, the Members desire to form the Company for the purposes of acquiring
the Property and constructing a Class A rental apartment community on the
Property with approximately 320 units, together with all amenities and related
improvements (the “Project”), and leasing and managing the Project, but in any
case the Property is intended to be held by the Company for investment and/or
held for appreciation and subsequent sale.

WHEREAS, contemporaneously with the execution of this Agreement, Purchaser has
assigned its interest under the Land Contract with regard to the acquisition of
the Property under the Land Contract to the Company.

NOW, THEREFORE, in order to carry out their intent as expressed above and in
consideration of the mutual agreements and covenants hereinafter contained, the
receipt and sufficiency of which are hereby acknowledged, the Members hereby
covenant and agree as follows:

 

1



--------------------------------------------------------------------------------

ARTICLE 1. DEFINITIONS

1.1       Definitions.   The following terms shall have the following meanings
when used herein:

10.7 Offer.   As defined in Section 10.8(a).

Acceptable Person.   Any person who or which is not (i) a tax exempt
organization as defined in Section 501(c) of the Code, (ii) a person whose
direct or indirect participation in the Company would result in a Plan Violation
or (iii) in default or in breach, beyond any applicable grace period, of its
obligations under any material written agreement with CNL or any of its
Affiliates.

Act.   The Delaware Limited Liability Company Act, 6 Delaware Code,
Section 18-101 et. seq. (or any corresponding provisions of succeeding law), as
in effect at the time of the initial filing of the Certificate, and as
thereafter amended from time to time.

Additional Capital.   For a Member, except as otherwise provided in this
Agreement, the sum of all capital contributions made by such Member under this
Agreement other than Crescent’s Initial Capital and CNL’s Initial Capital.
“Additional Capital” shall not include any Member Loan.

Additional Capital Request Date.   As described in Section 4.5(b).

Additional Funding Notice.   As defined in Section 4.5(b).

Additional Initial Capital.   As described in Section 4.5(a).

Additional Initial Capital Funding Notice.   As described in Section 4.5(a).

Additional Initial Capital Request Date.   As described in Section 4.5(a).

Adjusted Capital Account.   As defined in Section 8.2.

Affiliate.   An “Affiliate” of a person is (a) any officer, director, general
partner, shareholder, member, manager or trustee of such person, (b) any person
directly or indirectly controlling, controlled by, or under common control with
such person, and (c) any officer, director, general partner, shareholder,
member, manager, trustee or holder of fifty percent (50%) or more of the voting
interest of any person described in clause (a) or (b) of this sentence. For the
purpose of this definition, “control” (including, with correlative meanings, the
terms “controlling,” “controlled by” and “under common control with”), as used
with respect to any person, means any of the following: (i) having, directly or
indirectly, the power to direct or cause the direction of the management and
policies of such person, whether through the ownership of voting securities, by
contract or otherwise; (ii) holding fifty percent (50%) or more of the
outstanding voting securities of such person, (iii) having the right to receive
fifty percent (50%) or more of the profits of such person; (iv) having the right
to receive fifty percent (50%) or more of the assets of such person upon
dissolution; or (v) having the contractual power to designate

 

H-2



--------------------------------------------------------------------------------

fifty percent (50%) or more of the directors of such person or individuals
exercising similar functions.

Agreement.   This Limited Liability Company Agreement, including all Exhibits
and Schedules attached hereto, as it may be amended from time to time.

Appraisal Notice.   As described in Section 13.2(b)(i).

Business Day.   Any weekday that is not an official holiday in Charlotte, North
Carolina.

Capital Account.   As described in Section 7.9.

Capital Budget.   As described in Section 6.4.

Capital Contribution.   For each Member, the aggregate of sums contributed to
the Company by such Member pursuant to Article IV hereof.

Cash Flow.   As described in Section 9.2(h).

Cause.   As defined in Section 6.7.

Certificate of Formation.   As described in the Recitals above.

CFG.   As defined in Section 10.1.

CNL.   As described in the first paragraph above.

CNL Consent.   The written consent of CNL.

CNL Entities.   As defined in Section 2.8(b).

CNL Maximum Initial Capital.   As defined in Section 4.1.

CNL Property Manager.   CNL Global Growth Sub-Managers, LLC, a Florida limited
liability company.

CNL’s Initial Capital.   As described in Section 4.1.

Code.   The Internal Revenue Code of 1986, as amended from time to time, and any
successor thereto.

Company.   GGT Crescent Alexander NC Venture, LLC, a Delaware limited liability
company.

Company Financing.   Financing that is provided to the Company.

Company Minimum Gain.   As described in Section 8.3(a).

Completion.   As defined in the Development Agreement.

 

H-3



--------------------------------------------------------------------------------

Construction Contract.   As defined in the Development Agreement.

Construction Loan.   As defined in the Development Agreement.

Crescent.   As described in the first paragraph to this Agreement.

Crescent Parent.   Crescent Multifamily Holdings, LLC, a Delaware limited
liability company.

Developer.   Crescent Development, LLC, a Delaware limited liability company,
acting in such capacity pursuant to Section 6.8.

Development Agreement.   That certain Development Agreement dated of even date
herewith by and between the Company and Developer providing for the development
of the Project on the Property, a copy of which is attached hereto as Exhibit C
and incorporated herein by reference.

Development Fee.   As described in Section 6.8.

Economic Capital Account.   With respect to any Member, such Member’s Capital
Account as of the date of determination, increased by any amounts that the
Member is actually obligated to contribute to the Company and/or deemed
obligated to restore under Treasury Regulations Section 1.704-2.

Effective Date.   The date this Agreement shall be signed by all the Members.

Electing Member.   As described in Section 13.2(b)(i).

Entire Interest.   Means, for each Member, such Member’s entire equity interest
in the Company (which shall include any and all interests in the Company held by
persons that acquired their interests from such Member) and all unpaid Member
Loans made by such Member.

ERISA.   The Employee Income Security Act of 1974, as amended.

Extraordinary Cash Flow.   As described in Section 9.2(b).

Failing Member.   As described in Section 4.5(d).

Failing Member Loan.   As described in Section 4.5(d).

Fair Market Value.   As described in Section 13.2(b)(ii).

GAAP.   United States generally accepted accounting principles applied on a
consistent basis.

Governmental Plan.   As defined in Section 3(32) of ERISA.

Initial Capital Contributions.   As defined in Section 4.1.

 

H-4



--------------------------------------------------------------------------------

IRR.   With respect to all Capital Contributions of a Member, the internal rate
of return or discount factor that, when applied to the cash flow stream
consisting of all distributions by the Company to such Member, makes the present
value of such distributions equal the present value (determined using the same
discount factor) of all Capital Contributions of such Member to the Company. The
IRR shall be determined taking into account the exact dates any applicable
Capital Contributions are made to the Company by the Member and the exact dates
any applicable distributions are made by the Company to such Member. The IRR to
a Member shall be computed using the XIRR function in Microsoft Excel or a
functional equivalent using actual dates of cash flows and based on annual
compounding.

Land Contract.   As defined in the Recitals above.

Leasing Guidelines.   The leasing guidelines for the Project as approved (and
amended) by the Members in accordance with Section 6.12.

LIBOR.   The average rate (rounded upward to the nearest 1/16th) at which
deposits in U.S. dollars of comparable amounts and for a period of one month are
offered in the London Interbank Market at approximately 11:00 am (London time)
on the day that the capital contribution or loan is made, as reasonably
determined by Member Consent, or if London Interbank Market is no longer
published, LIBOR shall be a rate as published in a publication of national
circulation approved by Member Consent.

Liquidating Member.   The Member in sole charge of winding up the Company and
having the powers described in Section 13.2.

List.   As described in Section 13.2(b)(ii).

Loan Closing.   The closing of the Construction Loan.

Major Capital Event.   One or more of the following: (i) sale of all or any part
of, or any interest in, Company property (including the Project and the
Property), exclusive of sales or other dispositions of tangible personal
property in the ordinary course of business; (ii) placement and funding of any
indebtedness of the Company secured by some or all of its assets with respect to
borrowed money, excluding short term borrowing in the ordinary course of
business; (iii) condemnation of all or any material part of, or any interest in,
the Property through the exercise of the power of eminent domain; or (iv) any
unrestored material loss of Company property or any part thereof or interest
therein by casualty, failure of title or otherwise.

Major Decision.   As defined in Section 6.2(a).

Management Agreement.   As set forth in Section 6.9.

Managing Member.   CNL.

Member Consent.   The written consent of each of CNL and Crescent.

Member Loan.   Any loan made by any Member or any Affiliate of a Member to the
Company pursuant to Article V.

 

H-5



--------------------------------------------------------------------------------

Member Nonrecourse Debt.   As described in Section 8.3(c).

Member Nonrecourse Debt Minimum Gain.   As described in Section 8.3(c).

Members.   The parties to this Agreement, any Person to whom the parties to this
Agreement may convey an interest in the Company pursuant to Article 10, and any
Person subsequently admitted to the Company as a substitute or additional Member
in accordance with the terms of this Agreement, and “Member” means any of the
Members; provided, however, that for purposes of calculating cumulative
contributions by, or allocations or distributions to, a Member, references to
such Member shall be deemed to include all predecessors-in-interest with respect
to such Member’s interest(s) in the Company. The initial Members are CNL and
Crescent.

Membership Interest.   The entire ownership interest of a Member in the Company,
including the Member’s Capital Account, interest in profits and losses, the
right to receive distributions from the Company and the rights, if any, to
participate in the management of the Company or consent to any actions by the
Company as set forth in this Agreement.

Minor Field Changes.   As defined in the Development Agreement.

Non-Failing Member.   As described in Section 4.5(d).

Nonrecourse Deductions.   As described in Section 8.3(b)

Notice Date.   As described in Section 10.8(b).

Notice of Intention.   As described in Section 4.5(d).

Offering Party.   As defined in Section 10.8(a)

Operating Budget.   As described in Section 6.4.

Operating Cash Flow.   As described in Section 9.2(a).

Operating Member.   Crescent, subject to CNL’s right to terminate Crescent’s
authority as Operating Member in accordance with Section 6.7.

Operating Return.   As described in Section 9.2(c).

Operating Shortfall.   For any given period after Completion of the Project, if
the operating expenses of the Company in the normal course of business of the
Company (including debt service under any Company Financing) exceed or are
expected to exceed the gross receipts of the Company plus cash reserves for such
period, and the Company therefore is expected to suffer, or has suffered, a cash
flow deficit.

Opportunity.   As defined in Section 2.8(b).

Out-of-Pocket Costs.   Any costs or expenses incurred by the Managing Member,
Operating Member or other Member or their Affiliates acting within the scope of
their respective

 

H-6



--------------------------------------------------------------------------------

authority under this Agreement (including travel costs and FedEx/mail charges),
provided that such costs or expenses are necessary or beneficial for the
Company’s business as described in Section 2.3.

Percentage Interest.   As described in Section 9.1.

Permitted Leases.   Leases of apartment units within the Project entered into
pursuant to the approved Leasing Guidelines in the ordinary course of operations
as an apartment community.

Person.   The term “person” includes individuals, partnerships, limited
liability companies, corporations, trusts, and other associations.

Plan Violation.   A transaction, condition or event that would constitute a
nonexempt prohibited transaction under ERISA.

Plans and Specifications.   Plans and specifications for the Project approved by
Member Consent.

Pre-Development Costs.   Those certain costs and expenses incurred by Crescent
or Developer for the benefit of the Company as set forth on Exhibit H attached
hereto and incorporated herein by reference, which shall be reimbursed to
Crescent or Developer, as applicable, in accordance with Section 4.1.

Project.   As described in the third paragraph of the Recitals.

Project Budget.   The budget approved by Member Consent for the acquisition,
construction, development, marketing and financing of the Project. The initial
Project Budget is attached hereto as Exhibit G.

Property.   As described in the second paragraph of the Recitals.

Property Closing.   The closing of the Company’s acquisition of the Property
pursuant to the Land Contract.

Property Manager.   The sub property manager or managers selected by Member
Consent to be proposed to enter into an sub property management agreement with
CNL Property Manager to manage the Property following Completion, and any
successor thereto.

Proposer.   As described in Section 10.7(a).

Reply Price.   As described in Section 10.8(a).

Requirements.   All state, federal and local laws, ordinances, rules,
regulations, codes, requirements of governmental authorities, permits, licenses,
approvals, the terms of all restrictions, easements and other arrangements of
record affecting all or any portion of the Property, and all contractual
obligations of Developer and the Company (including obligations related to the
Construction Loan and any other third-party financing).

 

H-7



--------------------------------------------------------------------------------

Responding Member.   As described in Section 10.7(a).

REIT.   A real estate investment trust as defined pursuant to Sections 856
through 860 of the Code and the Treasury Regulations promulgated thereunder.

REIT Property Manager.   CNL Global Growth Managers, LLC, a Delaware limited
liability company.

Responding Member’s Buy-Sell Deposit.   As described in Section 10.7(b)(ii).

Sale Proposal.   As defined in Section 10.7(a).

Target Balance.   With respect to any Member as of the close of any period for
which allocations are made under Article 8, the amount such Member would receive
(or be required to contribute) in a hypothetical liquidation of the Company as
of the close of such period, assuming for purposes of such hypothetical
liquidation: (i) a sale of all of the assets of the Company at prices equal
(subject to the proviso at the end of this sentence) to their then book values
(as maintained by the Company for purposes of, and as maintained pursuant to,
the capital account maintenance provisions of Treasury Regulations Sections
1.704-1(b)(2)(iv)); and (ii) the distribution of the net proceeds computed under
clause (i) above to the Members pursuant to Section 9.4, as such Section has
been adjusted by other provisions hereof (after the payment of all actual
Company indebtedness, and any other liabilities related to the Company’s assets;
provided, however, that when (x) the aggregate book value of assets of the
Company to which the rights of obligees of liabilities of the Company are
limited (including all assets of the Company if such rights are not limited to
particular assets of the Company, and without regard to assets of persons other
than the Company that may be available to such obligees) is exceeded by (y) the
aggregate amount of such liabilities, such assets shall be considered as having
been sold for cash equal to the aggregate amount of such liabilities (without
double-counting).

Tax Matters Partner.   As described in Section 7.6.

Treasury Regulations.   The Income Tax Regulations, including Temporary
Regulations, promulgated under the Code, as such regulations may be amended from
time to time (including corresponding provisions of succeeding regulations).

Unreturned Additional Capital.   As described in Section 9.2(d).

Unreturned Initial Capital.   As described in Section 9.2(f).

Unreturned Operating Return.   As described in Section 9.2(e).

Value.   As described in Section 10.8(a)(i).

The definitions in this Section 1.1 shall apply equally to both the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “,without limitation,”.

 

H-8



--------------------------------------------------------------------------------

1.2       Other Defined Terms.   Capitalized terms not defined in Section 1.1
shall have the meanings set forth in the other sections of this Agreement.

1.3       Exhibits.   The exhibits to this Agreement are incorporated herein by
reference as if fully set forth herein.

ARTICLE 2. THE COMPANY

2.1       Organization.   The Members shall operate the Company pursuant to the
provisions of the Act. The terms and provisions hereof will be construed and
interpreted in accordance with the Act.

2.2       Name of Company.   The name of the Company will be “GGT Crescent
Alexander NC Venture, LLC”, and the Company’s business will be conducted under
the name “Circle Alexander Village”. The Managing Member may change the name of
the Company or the name under which the Company’s business is conducted at any
time, provided that Crescent shall have the right to approve the use of any name
that includes the word “Crescent” or “Circle” or any variation of either name.
The Company and CNL acknowledge and agree that the word “Circle, and the Circle
logo are owned by and proprietary to Crescent and its Affiliates, and that after
such time as Crescent is no longer a Member of the Company or the Company no
longer owns the Project, the names “Circle” and the Circle logo will no longer
be used by the Company or in connection with the Project.

2.3       Purpose of Company.   The purpose of the Company is to directly or
indirectly carry on the business of acquiring, owning, operating, managing,
improving, repairing, renting, mortgaging, refinancing, selling, conveying and
otherwise dealing with the Property and all activities reasonably related
thereto. In furtherance of such purpose, the Company shall have all such powers
as may be exercised by a limited liability company under the laws of the State
of Delaware. Except as permitted by this Section 2.3, the Company shall not
engage in any other business. In furtherance of the foregoing purposes, but
expressly subject to the other provisions of this Agreement, the Company is
empowered to enter into contracts containing agreements to arbitrate disputes to
the extent such contracts are approved by Member Consent. The Company is
authorized to take any legal measures which will assist it in accomplishing its
purpose or benefit the Company.

2.4       Principal and Registered Office.   The principal office of the Company
shall be 227 W. Trade Street, Suite 1000, Charlotte, North Carolina 28202 or
such other place as the Managing Member may from time to time determine.
Notification of any change in the Company’s principal place of business or
principal office shall be given to the other Members. The Company may change its
principal office and or may maintain additional offices and places of business
in other locations selected by the Managing Member and, to the extent required
by law and/or deemed necessary or desirable by the Managing Member, the Company
shall qualify as a foreign limited liability company in any other jurisdiction
in which it conducts business. The name and address of the registered agent of
the Company for service of process in the State of Delaware is National
Registered Agents, Inc., 160 Greentree Drive, Suite 101, Dover, Delaware 19904.
The Company’s registered agent and the Company’s registered and principal

 

H-9



--------------------------------------------------------------------------------

offices may be changed by the Managing Member in compliance with the relevant
requirements of the Act.

2.5       Further Assurances.   The parties hereto will execute whatever
certificates and documents, and will file, record and publish such certificates
and documents, which are required to operate a limited liability company under
the Act. The parties hereto will also execute and file, record and publish, as
required, such certificates and documents as they, upon advice of counsel, may
deem necessary or appropriate to comply with other applicable laws governing the
operation of a limited liability company.

2.6       Expenses of Formation and Syndication.   The expenses incurred by each
Member in connection with its consideration of an investment in the Company and
its acquisition of a membership interest in the Company, including the fees of
any attorney, financial advisor or other consultant, shall be paid and/or
reimbursed by the Company as set forth in the Project Budget and approved by
Member Consent.

2.7       No Individual Authority.   Except as otherwise expressly provided in
this Agreement, no Member, acting alone, shall have any authority to act for,
undertake or assume any obligations or responsibility on behalf of any other
Member or the Company.

2.8       Business Opportunities.

(a)       Subject to the provisions of, and except as set forth in, subsection
(b) of this Section 2.8, nothing contained in this Agreement shall be construed
so as to prohibit any Member or any firm or corporation controlled by or
controlling such Member or any other Affiliate of a Member from owning,
operating, or investing in any real estate or real estate development not owned
or operated by the Company, wherever located. Each Member agrees that any other
Member, any Affiliate or any director, officer, employee, partner or other
person or entity related to either thereof may engage in or possess an interest
in another business venture or ventures of any nature and description,
independently or with others, including the ownership, financing, leasing,
operation, management, syndication, brokerage and development of real property,
whether or not such activities are in direct competition with the Company, and
neither the Company nor the Members shall have any rights by virtue of this
Agreement in and to such independent ventures or to the income or profits
derived therefrom. To the fullest extent permitted by applicable law, the
Members hereby waive any obligation or duty which might otherwise be imposed or
implied under any so-called “business opportunity doctrine” or similar theory.

(b)       Crescent covenants and agrees that for so long as it is a Member, in
the event it proposes to undertake any additional apartment development
opportunities within the University Research Park area of Charlotte, North
Carolina (each an “Opportunity”) other than developments existing as of the
Effective Date, CNL and Affiliates of CNL Financial Group, LLC (collectively,
“CNL Entities”) shall have the right of first offer to participate in any such
Opportunity, and to the extent that the CNL Entities decline or fail to respond
to such Opportunity within thirty (30) days after such Opportunity is offered,
Crescent shall not be required to continue to offer any CNL Entity the right to
participate to any extent in such Opportunity.

 

H-10



--------------------------------------------------------------------------------

2.9       Neither Responsible for Other’s Commitments.   Neither the Members nor
the Company shall be responsible or liable for any indebtedness or obligation of
a particular Member incurred either before or after the execution of this
Agreement, except (i) as to those joint responsibilities, liabilities, debts or
obligations incurred pursuant to the terms of this Agreement, and each Member
indemnifies and agrees to hold the other Member and the Company harmless from
such personal obligations and debts, except as aforesaid; and (ii) as to the
obligation of CNL to pay off and/or indemnify Crescent pursuant to Section 6.7
(c) of this Agreement, or as otherwise set forth in this Agreement.

2.10       Affiliates.   Any and all activities to be performed by CNL hereunder
may be performed by officers or employees of one or more Affiliates of CNL,
provided that all actions taken by such persons on behalf of CNL in connection
with this Agreement shall be binding upon CNL. Any and all activities to be
performed by Crescent hereunder may be performed by officers or employees of one
or more Affiliates of Crescent, provided that all actions taken by such persons
on behalf of Crescent in connection with this Agreement shall be binding upon
Crescent.

2.11       Operations in Accordance With the Act: Ownership.   Except as
expressly set forth in this Agreement to the contrary, the rights and
obligations of the Members and the administration, operation and termination of
the Company shall be governed by the Act, as it may be amended. The interest of
each Member in the Company shall be personal property for all purposes. All real
and other property owned by the Company shall be deemed owned by the Company as
a company, and no Member, individually, shall have any ownership interest in
such property.

ARTICLE 3. TERM

3.1       Term.   Unless extended by Member Consent, the term of the Company
shall continue until the first to occur of the following:

(a)       December 31, 2061;

(b)       The sale or other disposition of all or substantially all of the
Property, other than to a nominee or trustee of the Company for financial or
other business purposes;

(c)       Dissolution of the Company pursuant to the express provisions of
Section 4.5(d)(iii) or Articles 10, 11 or 13; or

(d)       The occurrence of any event or circumstance that would cause the entry
of a decree of judicial dissolution of the Company under the Act unless,
following a Member Consent to cure such events, the events giving rise to such
judicial dissolution are cured within the time, if any, set for such cure, and
the Company is reinstated under the Act.

ARTICLE 4. CAPITAL CONTRIBUTIONS OF THE MEMBERS

4.1       Capital Contributions of the Members.   No later than the execution of
this Agreement, CNL and Crescent shall contribute their pro rata shares (based
upon their respective Percentage Interests) of all amounts payable by the
Company at the Property Closing and the

 

H-11



--------------------------------------------------------------------------------

Loan Closing, including amounts necessary to reimburse Crescent or Developer for
its Pre-Development Costs. Such initial capital contribution by CNL shall
constitute a portion of “CNL’s Initial Capital”. Such initial capital
contribution by Crescent (against which Crescent may credit any portion of the
Development Fee that is assigned by Developer to Crescent in accordance with the
Development Agreement) shall constitute a portion of “Crescent’s Initial
Capital”. Crescent’s Initial Capital and CNL’s Initial Capital shall
collectively be called the “Initial Capital Contributions”. Such contributions
are reflected on Exhibit A attached hereto and shall be updated from time to
time to reflect modifications to the Initial Capital Contributions and any
additional capital contributions, including contributions of Additional Initial
Capital as required pursuant to Section 4.5(a). The amount of cash and the fair
market value, as agreed to by Member Consent, of other property contributed by a
Member shall be credited to such Member’s Capital Account. In no event shall the
aggregate amount of CNL’s Initial Capital exceed $5,184,588.00 without the
express written approval of CNL (the “CNL Maximum Initial Capital”), and in no
event shall Crescent’s Initial Capital exceed $3,456,392.00 without the express
written approval of Crescent (the “Crescent Maximum Initial Capital”). The
Members expressly agree that, to the extent the amount of the final Project
Budget is hereafter reduced due to savings in the Construction Contract’s
guaranteed maximum price, the Initial Capital Contributions of CNL and Crescent
shall be reduced on a pro rata basis. Any Construction Cost Overruns (as defined
in the Development Agreement) funded by Developer shall not be treated as a
contribution by Developer or Crescent to the Company or in any manner construed
so as to increase Crescent’s Capital Account or Crescent’s Initial Capital under
this Agreement, shall not be treated as Additional Capital of Crescent under
this Agreement, shall not be treated as a Member Loan by Crescent to the
Company, and shall not entitle Developer or Crescent to any interest on or
refund of any amounts so advanced or to any other rights or remedies against the
Company or any Member.

4.2       No Other Contributions.   Except as expressly required by this Article
4, neither Member shall have any obligation to make any capital contribution to
the Company nor to advance any funds thereto.

4.3       No Interest Payable.   No Member shall receive any interest on any of
its Capital Contributions except for such Member’s Operating Return.

4.4       No Withdrawals.   No Capital Contribution shall be withdrawn except as
hereinafter expressly stipulated.

4.5       Additional Capital Contributions.

(a)       When the Operating Member determines in its good faith business
judgment that capital is needed by the Company to pay for (A) costs provided in
the Project Budget that have not been previously paid by the Members and that
are not being paid for out of Company Financing or (B) costs of development or
construction of the Project in excess of the Project Budget which costs have
been approved by Member Consent (collectively, the “Additional Initial
Capital”), then the Operating Member shall cause notice to be delivered to the
Members setting forth the purposes and amounts of such Additional Initial
Capital. Each such notice delivered to the Members shall constitute an
“Additional Initial Capital Funding Notice” pursuant to this Section 4.5(a). All
amounts funded by Crescent pursuant to this

 

H-12



--------------------------------------------------------------------------------

Section 4.5(a) shall constitute a portion of Crescent’s Initial Capital. All
amounts funded by CNL pursuant to this Section 4.5(a) shall constitute a portion
of CNL’s Initial Capital. Within ten (10) Business Days following the date of
delivery of an Additional Initial Capital Funding Notice (in each case, the
“Additional Initial Capital Request Date”), CNL and Crescent shall contribute to
the Company, in proportion to their Percentage Interests, as Additional Initial
Capital, the amount so required, up to the CNL Maximum Initial Capital
Contribution, in the case of CNL, and up to the Crescent Maximum Initial Capital
Contribution, in the case of Crescent.

(b)       If the Operating Member determines in its good faith business judgment
that additional funds (other than amounts required to be funded under
Section 4.5(a) above) are needed by the Company to fund any Operating Shortfall
or to reimburse the Members or their Affiliates for Out-of-Pocket Costs incurred
on behalf of the Company (other than Out-of-Pocket Costs related to or arising
out of the development and construction of the Project to the extent Crescent is
responsible for such Out-of-Pocket Costs under the Development Agreement), then
Operating Member shall cause notice to be delivered to the Members setting forth
the purposes and amounts of such additional funds. Each such notice delivered to
the Members shall constitute an “Additional Funding Notice”. All amounts funded
by CNL pursuant to this Section 4.5(b) shall constitute a portion of CNL’s
Additional Capital, and all amounts funded by Crescent pursuant to this
Section 4.5(b) shall constitute a portion of Crescent’s Additional Capital.
Within ten (10) Business Days following the date of delivery of an Additional
Funding Notice (in each case, the “Additional Capital Request Date”), CNL and
Crescent shall contribute to the Company, in proportion to their respective
Percentage Interests, as Additional Capital, the amount so required.

(c)       Any and all funds contributed by the Members pursuant to this
Section 4.5 shall be credited to their Capital Accounts in the Company and shall
constitute Additional Capital (in the case of contribution of Additional
Capital) or Additional Initial Capital (in the case of contribution of
Additional Initial Capital), as the case may be, for all purposes of this
Agreement.

(d)       If a Member (the “Failing Member”) fails to contribute an amount equal
to the entire amount required to be contributed by it pursuant to Section 4.5(a)
or 4.5(b) within the applicable period after the Additional Initial Capital
Request Date or the Additional Capital Request Date, as applicable, and if any
other Member (the “Non-Failing Member”) makes its required contribution within
such applicable time period pursuant to Section 4.5(a) or 4.5(b) and so notifies
any Failing Member (the “Notice of Intention”), and such Failing Member fails to
fully remedy its failure to contribute such required capital within ten
(10) days after the giving of such Notice of Intention, then one or more of the
following may occur, at the option and election of the Non Failing Member, which
election shall be specified prospectively in the Notice of Intention: (i) the
Non-Failing Member may require the Company to repay immediately to the
Non-Failing Member the Capital Contribution(s), if any, it made pursuant to
Section 4.5(a) or 4.5(b); (ii) the Non-Failing Member may, but need not, make an
additional Capital Contribution to the Company not in excess of the amount such
Failing Member failed to contribute pursuant to Section 4.5(a) or 4.5(b), in
which case (y) the balance of the Non Failing Member’s Capital Account shall be
increased by $1.15 for each $1.00 not funded by such Failing Member in
accordance with the terms of this Section 4.5 in response to the applicable

 

H-13



--------------------------------------------------------------------------------

Additional Capital Funding Notice or Additional Initial Capital Funding Notice
(which adjustment shall be treated as Additional Capital contributed by such
Non-Failing Member), as applicable and (z) each of such Failing Member’s
distribution percentages pursuant to Sections 9.4(f), 9.4(g) and 9.4(h) shall be
reduced by one percent (1%) for every $20,000 of Additional Capital or
Additional Initial Capital such Failing Member failed to contribute to the
Company pursuant to this Section 4.5 and in turn, each of the Non-Failing
Member’s Percentage Interest and the Non-Failing Member’s distribution
percentages under Sections 9.4(f), 9.4(g) and 9.4(h), respectively, shall be
increased by the equivalent percentage, and any such adjustments to the Members’
Capital Account balances to give effect to the foregoing shall be treated as
liquidated damages for tax purposes; (iii) the Non-Failing Member may cause the
Company to be dissolved, in which case such Non-Failing Member will be the
Liquidating Member and will have the right to cause the Property and other
Company assets to be sold or otherwise liquidated in accordance with
Section 13.2; or (iv) the Non Failing Member may elect to loan to such Failing
Member (“Failing Member Loan”), which Failing Member Loan shall be disbursed to
the Company and treated as an additional Capital Contribution to the Company
made by such Failing Member, an amount equal to the amount such Failing Member
failed to contribute pursuant to Section 4.5(a) or 4.5(b), which Failing Member
Loan made by the Non-Failing Member to the Failing Member shall bear interest at
an annual rate (compounded annually) of one thousand basis points (1,000 bps)
above one month LIBOR from the date of the advance until such Failing Member
Loan is paid to the Non-Failing Member in full. Payments with respect to such
Failing Member Loan shall be made to the Non-Failing Member out of distributions
that would otherwise have been payable to such Failing Member under this
Agreement until fully repaid (which payments will be applied first to accrued
interest on the outstanding principal balance and then to the outstanding
principal balance of such Failing Member Loan). Any such Failing Member Loan
shall be nonrecourse to such Failing Member, secured by such Failing Member’s
entire interest in the Company, and shall be satisfied only out of distributions
as provided above in this Section 4.5(d). Such Failing Member Loan may be
prepayable at any time or from time to time and, if not sooner paid in full,
shall mature upon the earlier of (A) the liquidation of the Company and (B) the
fifth anniversary thereof. Each Non-Failing Member shall have the right, but not
the obligation, to make a portion of any additional Capital Contribution (as
contemplated by Section 4.5(d)(ii)) or Failing Member Loan (as contemplated by
Section 4.5(d)(iv)) in an amount proportionate to its respective Percentage
Interest.

(e)       Intentionally Omitted.

ARTICLE 5. MEMBER LOANS

5.1       Member Loans.   No Member shall be obligated to lend any money to the
Company. If the Operating Member determines that it is necessary or appropriate
for the Company to borrow money from any of the Members, then the Operating
Member shall cause notice (a “Loan Request Notice”) to be sent to each of the
Members, setting forth the amount proposed to be borrowed from the Members and
the purpose of the proposed Member Loan. Each of the Members shall have the
right, but not the obligation, to lend to the Company the amount to be borrowed
as set forth in such Loan Request Notice, multiplied by its respective
Percentage Interest, which shall be exercisable by notice given to the Company
and the other Members within 45 days of receipt of the Loan Request Notice from
the Operating Member or

 

H-14



--------------------------------------------------------------------------------

by such earlier date as shall have been determined to be appropriate by the
Operating Member, as set forth in the Loan Request Notice. If any of the Members
does not lend the full amount set forth for it in the Loan Request Notice, the
other Members shall have the option to lend the balance. If any Member(s) shall
lend any money to the Company, such Member Loan shall not constitute a Capital
Contribution by such Member(s) or entitle it to any increase in its share of the
distributions of the Company. Each Member Loan shall be an obligation of the
Company, provided that no Member shall be personally obligated to repay the
Member Loan and the Member Loan shall be payable or collectible only out of the
assets of the Company. All such Member Loans shall be on commercially reasonable
terms as determined by Member Consent and shall bear interest at a rate of
2% per annum above the prime rate (or the average thereof if published as a
range) (in each case as published from time to time in The Wall Street Journal
(or if The Wall Street Journal is no longer published, the prime rate as
published in a publication of national circulation selected by Member Consent)),
compounded annually, adjusted as of the date of each prime rate change
published, but in no event shall the rate of interest exceed the highest rate
permitted by law for the obligor which, if exceeded, could subject the lending
Member to penalties or forfeiture of all or any part of the interest or
principal associated with such Member Loan.

5.2       Payment of Member Loans.   Member Loans shall be repaid in accordance
with the terms as agreed to by Member Consent.

ARTICLE 6. MANAGEMENT OF THE COMPANY

6.1       Management.

(a)       The day-to-day ordinary and customary business and affairs of the
Company shall be managed by Managing Member in its capacity as manager of the
Company, subject to and in accordance with the terms hereof. The Members hereby
appoint CNL as the initial Managing Member of the Company.

(b)       Subject to approval by Member Consent of Major Decisions under
Section 6.2(a) and other matters requiring Member Consent hereunder, and the
other restrictions on authority and express approval rights of CNL otherwise
provided in this Agreement, the Managing Member shall have full and complete
authority, power and discretion to manage and control the day-to-day affairs and
business of the Company and shall have such power as is necessary, convenient or
appropriate to carry out the purposes of the Company and to conduct the
day-to-day business of the Company consistent with the terms of this Agreement.
Except as otherwise expressly provided in this Agreement, the Members (other
than Managing Member acting in its capacity as manager of the Company in
accordance with and subject to the terms of this Agreement or Operating Member
acting in accordance with the authority delegated by Managing Member to
Operating Member subject to the terms of this Agreement) shall have no right,
power or authority to act for or on behalf of, or otherwise bind, the Company.
Managing Member agrees to devote to the Company’s business such time as
reasonably shall be necessary in connection with its duties and responsibilities
hereunder. Managing Member shall at all times conduct the business and affairs
of the Company (i) in accordance with the then effective Project Budget or
Operating Budget and Capital Budget, as the case may be, (ii) following
Completion, in a first-class and prudent manner, and (iii) in compliance in all
material respects

 

H-15



--------------------------------------------------------------------------------

with all Company Financing, all material agreements affecting the Property or
the Company, all applicable Requirements and any court orders. Subject to
Section 6.2 and other provisions of this Agreement requiring Member Consent, the
Managing Member shall have the rights and authority to act on behalf of the
Company with respect to:

(i)       managing the Company’s operations so as to preserve the REIT status of
the CNL owner and/or prevent the imposition of a prohibited transaction tax;

(ii)       the continuation of the Company’s valid existence as a limited
liability company under the laws of State of Delaware;

(iii)       the acquisition, development, maintenance, preservation and
operation of the Project in accordance with the provisions of the approved Plans
and Specifications, this Agreement and applicable Requirements;

(iv)       procurement of such insurance as may be appropriate or necessary for
the prudent development and operation and management of the Property as set
forth in this Agreement;

(v)       formation of subsidiaries as may be necessary for the prudent
development of the Project and the operation and management of the Company’s
business and affairs;

(vi)       collection of revenues generated by the Company and payment of all
expenses of the Company;

(vii)       establishment, maintenance and drawing upon checking, savings and
other accounts in the name of the Company;

(viii)       oversight and management of litigation filed on behalf of or
against the Company as set forth in this Agreement; including providing to the
other Members any notices received by the Managing Member or its Affiliates
regarding any violations of Requirements and any notices received with respect
to the Construction Loan or any other third party loan;

(ix)       maintenance of all accounting and tax records for the Company as set
forth in this Agreement, including maintaining all tax books, tax records and
all other financial statements and records in accordance with GAAP and as may be
required for REIT purposes;

(x)       preparation or oversight of the Company’s independent accountants in
the preparation of all federal, state and local tax returns of the Company;

(xi)       the delivery of the Company financial statements as set forth in this
Agreement, prepared in accordance with GAAP and performance or causing
performance of the Company’s financial reporting requirements as set forth in
this Agreement;

 

H-16



--------------------------------------------------------------------------------

(xii)       delivery of, or causing delivery of, to the Company and the members
of the Company of all documentation and calculations necessary for the Company’s
independent accountants to prepare the Company’s federal tax return and K-1’s;

(xiii)       monitoring of compliance with all loan and lender requirements and
performing loan covenant testing and loan compliance reporting with respect to
the Construction Loan and other loans made to the Company;

(xiv)       monitoring and oversight of the REIT Property Manager, the CNL
Property Manager and the Property Manager, and delivery to the Members such
reports and information as are required of the Property Manager pursuant to the
Management Agreement;

(xv)       monitoring and management of Company’s debt compliance, cash
management functions and annual independent audit, including maintenance of a
system of cash management to comply with lender cash management requirements
(this obligation shall include payment of vendors, maintenance of bank accounts,
performance of bank reconciliations, the making of intercompany rents payments
and the making of debt service payments);

(xvi)       maintenance of Capital Accounts for the Members of the Company in
accordance with the terms of this Agreement;

(xvii)       implementation of Major Decisions as approved and on the terms set
forth by Member Consent;

(xviii)       making all distributions of Operating Cash Flow and Extraordinary
Cash Flow in accordance with the terms of this Agreement;

(xix)       maintaining a system of internal controls necessary to enable CNL to
complete CNL’s Sarbanes-Oxley certifications, including delivering or causing to
be delivered a SAS 70 Type II report for the Property, to the extent prepared by
Operating Member in the ordinary course of its business, as requested by CNL, or
such other documentation and testing of internal controls as is deemed necessary
by CNL; provided, however, that to the extent the testing of the Company’s
internal controls or the implementation of additional or alternative internal
controls as a result of any such testing causes the Company to incur non de
minimus expenses, CNL shall bear responsibility for such expenses; and

(xx)       any other action that the Managing Member or the Operating Member is
expressly authorized to perform under the other provisions of this Agreement.

(c)       The Managing Member shall have the right to delegate any of the above
responsibilities and authority to any other Member of the Company as the
Operating Member, subject to the acceptance by such Member of such delegation.
The Managing Member hereby designates Crescent as Operating Member and delegates
to Crescent, subject to the right of the Managing Member to terminate such
delegation in accordance with Section 6.7, the foregoing responsibilities,
duties and authority of the Managing Member described in subparagraphs
(ii) through (xx) of Section 6.1(b). Crescent hereby accepts such delegation by
CNL as Managing Member and agrees that it shall perform as Operating Member the
responsibilities and obligations delegated as part of such delegation in
accordance with the standard of care required

 

H-17



--------------------------------------------------------------------------------

under Section 6.1(b) of this Agreement as if it was the Managing Member of the
Company and had all duties, responsibilities, authority and rights related to
the Company and its Members associated with such office of Managing Member. CNL
acknowledges that Crescent shall have no responsibilities or obligations to
perform the duties of Managing Member of the Company except to the extent set
forth herein.

6.2       Major Decisions.

(a)       Notwithstanding anything to the contrary, without prior written Member
Consent in each instance (each, a “Major Decision”), the Company and Managing
Member shall not, and the Managing Member shall not authorize the Operating
Member to:

(i)       Adopt, modify or supplement the Plans and Specifications, except for
Minor Field Changes as permitted under the Development Agreement;

(ii)       Enter into any contract or transaction with, or pay any amount to, a
Member or any Affiliate of a Member, except for Out-of-Pocket Costs incurred on
behalf of the Company or as expressly provided in this Agreement, the Project
Budget, an Operating Budget or a Capital Budget;

(iii)       Authorize or enter into any agreement, transaction or action on
behalf of the Company that is unrelated to its purpose set forth in Section 2.3,
including acquiring any additional real property;

(iv)       Subject to the terms of Article 10, sell, lease, encumber, assign,
convey, exchange or otherwise dispose of, in each case directly or indirectly,
any interest in any asset of the Company, except in the case of (i) the sale of
personal property which is not necessary for the operation of the Property (or
if necessary, which is replaced by sufficient substitute property) for a sales
price of not more than $25,000, or (ii) Permitted Leases;

(v)       Modify the Project Budget, other than to reallocate demonstrated line
item savings to demonstrated line item overruns, so long as each Member shall be
given notice thereof promptly following such reallocation or allocation of
amounts from the contingency line item. Notwithstanding the foregoing, it shall
be a Major Decision to reallocate any savings in the Project Budget line item
for Crescent’s legal and third party costs and expenses or for loan interest;

(vi)       Voluntarily dissolve or liquidate the Company;

(vii)       Authorize or effect a merger or consolidation of the Company with or
into one or more entities;

(viii)       Make any call for capital contributions from the Members, except as
expressly authorized pursuant to Article IV;

(ix)       Select any Property Manager to propose to the CNL Property Manager
for a sub property management agreement for the management of the Property, it
being acknowledged that the Company shall enter into a property management
agreement with the

 

H-18



--------------------------------------------------------------------------------

REIT Property Manager which has entered into a sub property management agreement
with the CNL Property Manager, as set forth in Section 6.9;

(x)       Except for the Construction Loan, cause the Company to incur any
Company Financing or modify, supplement or refinance any Company Financing,
provided that when the Construction Loan matures (whether at its stated
maturity, upon acceleration or otherwise), the Operating Member with Member
Consent shall have the authority to affirmatively cause the Company to obtain or
attempt to obtain replacement financing in at least the amount of the
outstanding balance of the Construction Loan; provided, however that upon the
maturity of the Construction Loan or any other then-existing Company Financing
that has been guaranteed in whole or in part by Crescent or any Crescent
Affiliate, if new Company Financing, the proceeds of which will be used to repay
the Construction Loan or such other guaranteed matured Company Financing in
full, has been presented, in good faith, by the Operating Member and is not
approved by Member Consent, then the Operating Member shall be authorized,
without Member Consent, to pursue, obtain and close and consummate from a
third-party lender such replacement Company Financing, in an amount equal to the
then-outstanding principal of the Construction Loan or other matured Company
Financing, on commercially reasonable prevailing market terms so long as the
replacement Company Financing (a) is non-recourse financing which does not
require prepayment penalty in excess of the greater of yield maintenance or one
percent (1%) of the principal amount outstanding and (b) in respect of which if
guaranties are required, such guaranties are provided by Crescent or a Crescent
Affiliate.

(xi)       Confess a judgment against the Company in excess of $50,000, file or
fail to contest any bankruptcy, seek or permit a receivership, make an
assignment for the benefit of creditors or take any similar action for the
benefit of creditors;

(xii)       Possess any Company property or assign the rights of the Company in
specific Company property for other than a Company purpose;

(xiii)       Cause the Company to loan funds to any Person or issue any guaranty
or indemnity, except pursuant to Company Financing;

(xiv)       Commingle Company funds with the funds of any other Person;

(xv)       Modify the Development Fee or otherwise modify or amend the
Development Agreement;

(xvi)       Amend this Agreement or the Certificate of Formation, except that
the Certificate of Formation may be amended by the Managing Member to the extent
required by law or to effect changes solely of a ministerial nature which do not
adversely affect the rights or increase the obligations of a Member;

(xvii)       Issue any interest in the Company or admit any Person as an
additional member in the Company, provided, that CNL and/or Crescent may
effectuate any sale, assignment, gift, pledge, hypothecation, encumbrance or
other transfer of its interest in the Company as set forth in Section 10.1;

 

H-19



--------------------------------------------------------------------------------

(xviii)       Determine whether and to what extent the Property should be
repaired or restored following casualty or condemnation, other than as required
by Company Financing;

(xix)       Appoint any substitute Managing Member or delegate any
responsibilities of Managing Member other than as set forth in Section 6.1(b);

(xx)       Fail to carry insurance required by this Agreement or modify any such
insurance;

(xxi)       Threaten, file or settle any claim involving the Company, other than
eviction proceedings in the ordinary course of business, insured tort claims and
claims involving amounts less than $25,000, individually or in the aggregate for
related claims;

(xxii)       Remove or appoint accountants in connection with any Company
business;

(xxiii)       Determine any actions to be taken to cure any material default
under or material violation of any Requirement other than a default under this
Agreement; or

(xxiv)       Designate a bank for the deposit of funds of the Company.

(xxv)       Adopt an Operating Budget or a Capital Budget or, except for the
reimbursement of Out-of-Pocket Costs or as expressly provided below in items
(ii) and (iii) immediately below, cause the Company to incur any expense not
provided for in the Project Budget, an Operating Budget or a Capital Budget;

(xxvi)       Modify any Operating Budget, except to allow annual variances in
line items that do not exceed in the aggregate in any Fiscal Year the greater of
(i) $50,000, and (ii) ten percent (10%) of the line item and that, when taken
together with all other variances in any Operating Budget in such Fiscal Year,
do not increase the total amount provided in the applicable Operating Budget by
more than one hundred ten percent (110%) in the aggregate;

(xxvii)       Modify any Capital Budget, except to allow an annual aggregate
variance not in excess of $50,000 after taking all line item variances into
account; and

(xxviii)       Enter into any contract or agreement that obligates the Company
to pay more than $50,000 or that is not terminable on no more than thirty
(30) days’ notice without penalty or charge; provided, however, that subject to
the other provisions of Section 6.2(a), such restriction shall not restrict the
authority of the Managing Member or the Operating Member to enter into such
contracts or agreements only with non-Affiliate third parties in the ordinary
course of business of operating the Project as an apartment community on such
terms as are commercially reasonable in the context of a “Class A” garden
apartment community in the Tampa, Florida market.

(b)       The Operating Member shall use good faith efforts to provide each
other Member with not less than thirty (30) days’ advance notice of any proposed
Major Decision, provided, however, in the event of an emergency or other
circumstance that does not reasonably

 

H-20



--------------------------------------------------------------------------------

permit such advance notice, the Operating Member may call upon the Members to
respond within a shorter, reasonable period of time (but in no event less than
two (2) Business Days’ advance notice). Member Consent may be by written consent
or may occur pursuant to a meeting by conference call with the results confirmed
in writing, and such written consent or written confirmation may be delivered in
the form of facsimile, electronic mail, telex, telecopy or telegraph. An agenda
for each meeting shall be prepared in advance by the Members in consultation
with each other. Approval by Member Consent of the matter being considered shall
be binding on the Company and the Members for all matters. Upon the request of
any of the Members, the Operating Member shall cause written minutes to be
prepared of all actions taken by such members at meetings and shall deliver a
copy thereof to each of the Members within seven (7) days after the date of the
meeting.

(c)       To the extent that the Operating Member shall have the authority to
cause any Major Decisions to occur and be implemented without the consent of any
other Member, such authority shall be limited as follows:

(i)       With respect to Section 6.2(a)(xx), the Operating Member shall have
the authority to modify the insurance carried by the Company but shall not have
the authority to cause the Company to fail to carry any insurance required by
this Agreement, applicable law or any Company Financing, loan document or other
agreement to which the Company is a party.

(ii)       With respect to Section 6.2(a)(xxi), neither the Managing Member nor
the Operating Member shall have the authority without the consent of the other
Member to threaten, file or settle any claim involving the other Member, but
each shall have the authority, subject to the provisions of Section 6.2(a)(xxi),
to threaten, file or settle any claim involving such Member that does not
involve the other Member.

(iii)       With respect to Section 6.2(a)(xxiv), the Operating Member’s
authority to designate a bank for the deposit of Company funds shall be subject
to Section 6.3 below.

6.3       Bank Accounts.   For so long as the Construction Loan remains
outstanding, the Company will maintain a separate bank account or accounts with
the bank making the Construction Loan for the deposit and disbursement of all
funds of the Company. Subject to the foregoing, the Company may thereafter
maintain separate bank accounts in such banks as the Members by Member Consent
may designate or any Lender of the Company may require exclusively for the
deposit and disbursement of all funds of the Company. All funds of the Company
shall be promptly deposited in such accounts. The Operating Member may designate
representatives of Operating Member to be authorized signatories for such
accounts from time to time, provided that a representative of Crescent shall at
all times be an authorized signatory on all Company bank accounts without the
requirement of any co-signatory for such accounts and all such signatories shall
be insured by fidelity bonds on terms reasonably acceptable to CNL and shall not
authorize any expenditures from such accounts with respect to the Project that
are not in accordance with the Project Budget.

 

H-21



--------------------------------------------------------------------------------

6.4       Annual Budgets.   No later than sixty (60) days before Completion, the
Operating Member shall prepare or cause to be prepared by the Property Manager
for the Property, for the Members review, a proposed operating budget and a
proposed capital budget, each for the following fiscal year of the Company (or
portion thereof if Completion does not occur on January 1) in a form reasonably
satisfactory to the Members. The Operating Member shall consult with the Members
with respect to such proposed operating budget and proposed capital budget. Once
approved as required pursuant to the provisions of Section 6.2(a), the
applicable final proposed operating budget shall become the “Operating Budget”
hereunder, and, once approved pursuant to the provisions of Section 6.2(a), the
applicable final proposed capital budget shall become the “Capital Budget”
hereunder. Thereafter, no later than November 1st of each year, the Operating
Member shall prepare or cause to be prepared by the Property Manager for the
Property, for the Members review, a proposed operating budget and a proposed
capital budget for the upcoming calendar year. The Operating Member shall
consult with the Members with respect to such proposed operating budget and
proposed capital budget with the goal that CNL and Crescent agree on each such
proposed budget on or before December 1st of each year. If approved pursuant to
the provisions of Section 6.2(a), the final proposed operating budget for such
subsequent year shall become the then operative “Operating Budget” hereunder. If
approved by pursuant to the provisions of Section 6.2(a), the final proposed
capital budget for such subsequent year shall become the then operative “Capital
Budget” hereunder. If, as of the commencement of any Fiscal Year, all or any
portion of a proposed Operating Budget has not been approved as required by the
provisions of Section 6.2(a), the Operating Member shall be authorized to
operate the Company in accordance with those portions of the prior Fiscal Year’s
Operating Budget that pertain to the portions of the proposed Operating Budget
that have not been so approved. Notwithstanding the foregoing, until a new
Operating Budget for a Fiscal Year is approved as required by the provisions of
Section 6.2(a), the Operating Member may make expenditures for real estate
taxes, scheduled debt service payments, insurance premiums for insurance
maintained in accordance with the terms of this Agreement, common area expenses,
fulfillment of obligations to tenants under Permitted Leases and utilities,
regardless of the amounts permitted therefore in the prior Fiscal Year’s
Operating Budget.

6.5       Insurance.   Certificates for all insurance maintained by the Company
shall be attached hereto collectively as Exhibit D. The Operating Member shall
cause the Company to obtain and maintain all such insurance as and when
described on Exhibit D, and the Operating Member shall attach such additional
certificates of insurance to Exhibit D upon issuance. At no time shall insurance
maintained by the Company be less than the applicable amount required under
applicable law.

6.6       Consultation Regarding the Project.   CNL, as Managing Member,
directly or through its agents or Affiliates, notwithstanding the delegation of
authority granted to the Operating Member, shall have the right to consult with
and provide comments to the Operating Member on significant issues relating to
the management and business of the Company and development of the Project, and,
if requested by CNL, each of the Company and the Operating Member will make
available its officers and representatives of its accountants to meet with CNL
or its agents or Affiliates from time to time during each year at mutually
agreeable times for such consultation, to review the management, progress and
conditions (financial and otherwise) of the Project and the management of the
Company. Notwithstanding anything to the contrary in this Agreement, the rights
of CNL to provide such consultation shall include: (a) the right to discuss,

 

H-22



--------------------------------------------------------------------------------

and provide advice with respect to, the Company’s business (including the
management of the Project) with the Operating Member and the Company’s officers,
employees, managers and agents and the right to consult with and advise the
Operating Member on matters materially affecting the Company (including the
Project); (b) the right to submit business proposals or suggestions relating to
the Company (including the Project) to the Operating Member and the Company’s
management from time to time with the requirement that one or more members of
the Operating Member’s management discuss such proposals or suggestions with CNL
or its agent or Affiliate, as applicable, within a reasonable period after such
submission and the right to call a meeting with the Operating Member’s
management in order to discuss such proposals or suggestions; and (c) the right
(i) to visit the Company’s business premises and the Project during normal
business hours, (ii) to receive financial statements, operating reports, budgets
or other financial reports of the Company (including those relating to the
Project) on a regular basis describing the financial performance, significant
proposals and other material aspects of the Company (including the Project),
(iii) to examine the books and records of the Company (including those relating
to the Project) and (iv) to request such other information relating to the
Company (including the Project) at reasonable times and intervals in light of
the Company’s normal business operations concerning the general status of the
Company’s business, financial condition and operations (including the Project)
but only to the extent such information is reasonably available to the Company
and in a format consistent with how the Company maintains such information.

6.7       Termination of Delegation of Authority to Crescent as Operating
Member.

(a)       CNL shall have the right, without the concurrence of Crescent, to
terminate the delegation of authority of, and remove Crescent as, Operating
Member at any time with or without Cause. Solely in the event of termination by
CNL and removal of Crescent as Operating Member for Cause, Crescent shall cease
to have any rights to approve or consent to any matters under this Agreement.
For the avoidance of doubt, any termination by CNL and removal of Crescent as
Operating Member without Cause shall not affect Crescent’s right to approve
Major Decisions or any other matters requiring Member Consent under this
Agreement or affect in any manner Crescent’s economic interest as a member of
the Company pursuant to this Agreement, or the right of Crescent Development to
receive the Development Fee provided in the Development Agreement.

(b)       For purposes of this Agreement, termination of Crescent as Operating
Member for “Cause” shall mean termination due to any one or more of the
following:

(i)       any material breach or default by Crescent in its obligations as
Operating Member as delegated by the Managing Member under this Agreement, which
breach, default or misrepresentation, if the same may be cured by the payment of
money, has not been cured within ten (10) days after written notice to Crescent,
or if the same may not be cured by the payment of money, has not been cured
within thirty (30) days after written notice to Crescent (provided, however,
that (i) if the breach or default has a material adverse effect on the Company,
the Property or CNL, Crescent shall have an additional thirty (30) days to cure
such breach if such breach is not curable within such initial thirty (30) day
period, so long as Crescent has commenced cure within such initial thirty
(30) day period and continues to prosecute to completion with diligence and
continuity the curing thereof within such additional thirty (30) day

 

H-23



--------------------------------------------------------------------------------

period, and (ii) if the breach or default does not have a material adverse
effect on the Company, the Project or CNL and if Crescent has commenced and
continues to prosecute to completion with diligence and continuity the cure
thereof within such initial twenty thirty (30) day period, then Crescent shall
have as much time as is commercially reasonable for curing such breach or
default, provided, however, that in no event shall Crescent have greater than
one hundred twenty (120) days in the aggregate from such written notice to so
cure)

(ii)       any act by Crescent beyond the scope of its authority under this
Agreement; or

(iii)       in the event of any fraud, gross negligence or willful misconduct by
Crescent against CNL or the Company; provided, however, that prior to
Completion, CNL shall also have the sole and exclusive right, without the
concurrence of Crescent, to terminate the delegation of authority of, and remove
Crescent as, Operating Member if Developer is terminated as developer pursuant
to the terms of the Development Agreement, which shall constitute additional
grounds for termination for Cause.

Such removal and termination of authority shall be effective upon delivery of
written notice thereof to Crescent, and CNL shall have the right to become,
directly or through an Affiliate, or to appoint and delegate authority to, a
substitute Operating Member who shall have such rights and obligations of the
Operating Member as may be delegated by the Managing Member. Following removal
of Crescent as Operating Member for Cause, Crescent shall cease to have any
rights to approve or consent to any matters under this Agreement.

(c)       As a condition to terminating the delegation of authority of, and
removing Crescent as, Operating Member without Cause, (i) CNL must cause the
Construction Loan and any other Company Financing for which Crescent or any
Crescent Affiliate has any personal liability to be paid in full and satisfied,
and (ii) such removal shall in no form or fashion affect Crescent’s economic
interest as a Member of the Company pursuant to this Agreement or the right of
the Developer to receive the Development Fee provided in the Development
Agreement. Furthermore, in the event of removal of Crescent as Operating Member
for Cause, such removal shall not in any form or fashion affect Crescent’s
economic interest as a member of the Company pursuant to this Agreement, unless
such removal for Cause is a result of one of the matters specified in
Section 9.5 of this Agreement, and then the economic interest of Crescent as a
Member of the Company shall be affected by such removal, only to the extent
provided in Section 9.5 below.

6.8       Development.   The Company shall retain Developer as the developer for
the Project, to act as the Company’s sole and exclusive agent to coordinate and
supervise the management and administration of the development of the Project
and the construction of the improvements comprising the Project. The Company and
Developer shall enter into a Development Agreement in substantially the form set
forth as Exhibit C attached hereto. The Developer will cause Completion of the
Project for a price equal to the lesser of (i) the aggregate cost in the Project
Budget or (ii) the actual and independently audited cost for development and
Completion of the Project. The Developer or another Crescent Affiliate shall
provide all guaranties required in connection with the Construction Loan,
including without limitation, a completion guaranty, cost guaranty and/or
construction warranty as required by the lender for the

 

H-24



--------------------------------------------------------------------------------

Construction Loan. As compensation for the Developer’s property development
services, Company agrees to pay the Developer a total development fee (the
“Development Fee”) equal to three percent (3%) of the aggregate costs in the
Project Budget.

6.9       Management Agreement.   Upon Completion, the Company will enter into a
property management agreement (“Master Management Agreement”) with the REIT
Property Manager to manage the Property. The REIT Property Manager has entered
into a sub property management agreement with the CNL Property Manager, and the
Company will request that the CNL Property Manager enter into a sub property
management agreement with a Property Manager selected by Member Consent as a
Major Decision (the “Management Agreement”). Should the CNL Property Manager not
agree to the proposed Property Manager, or should the Management Agreement
terminate for any reason, the Company will request that the CNL Property Manager
enter into an agreement or agreements for management of the Property in
accordance with the terms of Section 6.2.

6.10       Contracts with Affiliates.   Notwithstanding anything to the
contrary, CNL shall have the sole and exclusive authority to enforce and/or
exercise the rights of the Company, including consent and approval rights of the
Company, under any contract with an Affiliate of Crescent, including the
Company’s engagement of the Developer pursuant to Section 6.8. Notwithstanding
anything to the contrary, Crescent shall have the sole and exclusive authority
to enforce and/or exercise the rights of the Company, including consent and
approval rights of the Company, under any contract with an Affiliate of CNL
other than the Master Management Agreement, as to which CNL shall have the sole
and exclusive authority to enforce and/or exercise the rights of the Company.

6.11       Indemnification of Managing Member and Operating Member.   The
Company shall hold harmless, indemnify and defend each of the Managing Member
and the Operating Member and their respective Affiliates from and against any
and all claims arising out of or relating to any action taken, omitted or
suffered by the Managing Member or the Operating Member in the performance of
their respective duties as Managing Member or Operating Member hereunder, or
otherwise in their capacity as the Managing Member or Operating Member, provided
that such claim results from a decision or action which (i) was taken, omitted
or suffered by the Managing Member or Operating Member, as applicable, in the
reasonable and good faith belief that such decision or action was in the best
interest of the Company and within the authority of the Managing Member or
Operating Member, as applicable, under this Agreement and (ii) did not involve
(A) fraud, bad faith, gross negligence or willful misconduct on the part of the
Managing Member or the Operating Member, as applicable, or the breach of the
fiduciary duties of the Managing Member or Operating Member or of any covenant,
agreement or obligation of the Managing Member or Operating Member contained in
this Agreement or in any other instrument contemplated by this Agreement as
applicable or (B) the knowing breach of any representation or warranty made by
the Managing Member or Operating Member in this Agreement as applicable.

6.12       Leasing Guidelines.   The Members shall negotiate in good faith to
develop and agree upon initial Leasing Guidelines for the lease up of the
Project as an apartment community following the execution of this Agreement and
prior to the execution of any lease within the

 

H-25



--------------------------------------------------------------------------------

Project. The Members shall negotiate in good faith to amend the Leasing
Guidelines as may be necessary from time to time. All Leasing Guidelines shall
be approved by Member Consent.

ARTICLE 7. BOOKS AND RECORDS, AUDITS, TAXES, ETC.

7.1       Books; Statements.   In addition to the establishment and maintenance
of Capital Accounts pursuant to Section 7.9, the Company shall keep all books
and records required under the Act and such other books and records as shall be
determined by the Managing Member. All financial statements of the Company shall
be prepared in accordance with GAAP, consistently applied.

Following the Effective Date:

(a)       Following the commencement of at least one lease for any portion of
the Project, Operating Member shall prepare or cause to be prepared a statement
setting forth the calculation of Operating Cash Flow for each period of time,
but not less often than monthly, at the end of which period the Company is to
make periodic distributions of Operating Cash Flow as provided in Section 9.3,
and the Company shall furnish a copy of such cash flow statement to each Member
within twenty-one (21) days after the end of such period;

(b)       Operating Member shall use commercially reasonable efforts to prepare
and submit or cause to be prepared and submitted to each Member as soon as
possible after each month-end, but in no event later than the seventh
(7th) Business Day after each month-end during the term of this Agreement, an
unaudited balance sheet of the Company dated as of the end of the preceding
month, together with a profit and loss statement and statement of cash flows as
of the end of such month and for the portion of the fiscal year then ended and a
statement of change in each Member’s capital for the month.

(c)       Operating Member shall use commercially reasonable efforts to prepare
and submit or cause to be prepared and submitted to each Member as soon as
possible after each quarter-end, but in no event later than the seventh
(7th) Business Day of each January, April, July and October during the term of
this Agreement, an unaudited balance sheet of the Company dated as of the end of
the preceding month, together with a profit and loss statement for the three
calendar month period next preceding with a cumulative calendar year accrual
basis profit and loss statement to date, and a statement of change in each
Member’s capital for the quarter and year to date; and

(d)       As soon as practicable following the end of each fiscal year of the
Company, an annual audit shall be conducted by independent certified public
accountants of recognized standing, selected by CNL in accordance with
Section 7.6 and retained by the Company, which accounting and/or audit shall
cover the assets, properties, liabilities and net worth of the Company, and its
dealings, transactions and operations during such fiscal year, and all matters
and things customarily included in such accountings and audits, and a full,
detailed certified statement shall be furnished to each Member within sixty
(60) days after the end of such fiscal year, showing on an accrual basis the
assets, liabilities, properties, net worth, profits, losses, net income,
Operating Cash Flow, changes in the financial condition of the Company for such
fiscal year and each Member’s capital in the Company, and, if applicable, a full
and

 

H-26



--------------------------------------------------------------------------------

complete report of the audit scope and audit findings in the form of a
management audit report with an internal control memorandum.

(e)       In its preparation of the financial statements set forth in this
Section 7.1, the Operating Member shall maintain a system of internal controls
necessary to enable CNL to complete CNL’s Sarbanes-Oxley certifications, and
shall deliver or cause to be delivered a SAS 70 Type II report for the Property,
to the extent prepared by Operating Member in the ordinary course of its
business, as requested by CNL, or shall provide such other certification and
documentation and testing of internal controls as is deemed necessary by CNL;
provided, however, that to the extent the testing of the Company’s internal
controls or the implementation of additional or alternative internal controls as
a result of any such testing causes the Company to incur non de minimus
expenses, CNL shall bear responsibility for such expenses.

7.2       Where Maintained.   The books, accounts and records of the Company
shall be at all times maintained at the offices of Crescent or as otherwise
specified in the Management Agreement or any successor management agreement in
effect with respect to the Property from time to time, and available to the
other Members for review and copying.

7.3       Audits.   In addition to the annual audit of the Company as required
under Section 7.1(d), any Member may, at its option and at its own expense,
conduct internal audits of the books, records and accounts of the Company.
Audits may be on either a continuous or a periodic basis or both and may be
conducted by employees of any Member, or an Affiliate of any Member, or by
independent auditors retained by any Member.

7.4       Objections to Statements.   Following Completion, any Member shall
have the right to object to the statements described in Sections 7.1(a), 7.1(b)
and 7.1(c) by giving notice to the other Members within 45 days after such
statement is received by each Member indicating in reasonable detail the
objections of such Member and the basis for such objections. If any Member shall
fail to give such notice within said 45-day period, such statement and the
contents thereof shall, in the absence of fraud or willful misconduct by the
other Members or the independent certified public accountants preparing the
statements, be deemed conclusive and binding upon such party so failing to give
such notice subject, in the case of the statements provided for in Sections
7.1(a) and 7.1(b), to the audit provided for in Section 7.1(c). Objections to
any statement and any disputes concerning the findings of, and questions raised
as the result of, audits of the Company’s books shall be settled by Member
Consent.

7.5       Tax Returns.   The Company shall elect to be treated and shall file
its tax returns as a partnership for Federal, state, municipal and other
governmental income tax and other tax purposes. The Company shall prepare or
cause to be prepared, on an accrual basis, all Federal, state and municipal
partnership tax returns required to be filed. Unless otherwise determined by
Member Consent, such tax returns shall be prepared by independent certified
public accountants selected pursuant to Section 7.6, who shall sign such returns
as preparers. The Company shall submit the returns to each Member for review and
approval no later than thirty (30) days prior to the due date of the returns,
but in no event later than ninety (90) days after the close of the Company’s
taxable year. Each Member shall notify the other Member(s) upon receipt of any
notice of tax examination of the Company by Federal, state or local authorities.

 

H-27



--------------------------------------------------------------------------------

7.6       Tax Matters Partner.   CNL is hereby appointed the “Tax Matters
Partner” of the Company for all purposes pursuant to Sections 6221-6231 of the
Code, with respect to operations conducted by the Company during the period that
CNL is a Member. The Tax Matters Partner shall comply with the requirements of
Section 6221 through 6232 of the Code. The Tax Matters Partner shall have the
authority, in its reasonable discretion, to select and appoint, from time to
time, independent certified public accountants to prepare tax returns and annual
audited financial statements for the Company, the expense of which shall be
borne by the Company. Notwithstanding the foregoing, the Tax Matters Partner
shall have no authority to bind the Company or any other Member.

7.7       Tax Policy.   The Company shall make any and all tax accounting and
reporting elections and adopt such procedures as shall be approved by Member
Consent. A Member shall be deemed to have consented to any tax election made by
the Tax Matters Partner if (a) such election is described in reasonable detail
in a written notice to such Member and (b) such Member shall not have objected
in writing to such election within fifteen (15) days following such Member’s
receipt of such notice, indicating in reasonable detail the objection of such
Member and the basis for such objection. Any disputes over tax elections shall
be resolved by Member Consent.

7.8       Section 754 Election.   At the request of a Member, the Company shall
make and file a timely election under Section 754 of the Code (and a
corresponding election under applicable state or local law) in the event of a
transfer of an interest in the Company permitted hereunder or the distribution
of property to a Member to the extent that such election results in a positive
basis adjustment to the Company’s property. Any Member or transferee first
requesting an election hereunder shall reimburse to the Company the reasonable
out-of-pocket expenses incurred by the Company in connection with such election
including any legal or accountants’ fees. Thereafter, each transferee shall
reimburse such expenses with respect to adjustments under Section 743 of the
Code in the proportion which the interest of each transferee bears to the sum of
the interests of all transferees.

7.9       Capital Accounts.   A separate capital account (each, a “Capital
Account”) shall be maintained for each Member in accordance with the rules of
Treasury Regulations Section 1.704-1(b)(2)(iv), and this Section 7.9 shall be
interpreted and applied in a manner consistent therewith. Whenever the Company
would be permitted to adjust the Capital Accounts of the Members pursuant to
Treasury Regulations Section 1.704-1(b)(2)(iv)(f) to reflect revaluations of
Company property, the Company shall (unless otherwise determined by Member
Consent) so adjust the Capital Accounts of the Members and the Company shall so
adjust the Capital Accounts of the Members to the extent necessary to comply
with the requirements of Code Section 704(b) and the Treasury Regulations
thereunder. In the event that the Capital Accounts of the Members are adjusted
pursuant to Treasury Regulations Section 1.704-1(b)(2)(iv)(f) to reflect
revaluations of Company property, (i) the Capital Accounts of the Members shall
be adjusted in accordance with Treasury Regulations Section 1.704-1(b)(2)(iv)(g)
for allocations of depreciation, depletion, amortization and gain or loss, as
computed for book purposes, with respect to such property, (ii) the Members’
distributive shares of depreciation, depletion, amortization and gain or loss,
as computed for tax purposes, with respect to such property shall be determined
so as to take account of the variation between the adjusted tax basis and book
value of such property in the same manner as under Code Section 704(c) and
(iii) the amount of upward and/or downward

 

H-28



--------------------------------------------------------------------------------

adjustments to the book value of the Company property shall be treated as
income, gain, deduction and/or loss for purposes of applying the allocation
provisions of Article 8. In the event that Code Section 704(c) applies to
Company property, the Capital Accounts of the Members shall be adjusted in
accordance with Treasury Regulations Section 1.704-1(b)(2)(iv)(g) for
allocations of depreciation, depletion, amortization and gain and loss, as
computed for book purposes, with respect to such property.

ARTICLE 8. ALLOCATIONS

8.1       Allocation of Net Income and Net Loss.   After application of
Section 8.3 and Section 8.4, and subject to Section 8.2, any remaining net
income or net loss (or items thereof) for the fiscal year or portion thereof
shall be allocated among the Members and to their Capital Accounts in such ratio
or ratios as may be required to cause the balances of the Members’ Economic
Capital Accounts to be as nearly equal to their Target Balances as possible,
consistent with the provisions of Section 8.5.

8.2       Loss Limitation.   Net loss allocated pursuant to Section 8.1 shall
not exceed the maximum amount of net loss that can be allocated without causing
or increasing a deficit balance in a Member’s Adjusted Capital Account. A
Member’s “Adjusted Capital Account” balance shall mean such Member’s Capital
Account balance increased by such Member’s obligation to restore a deficit
balance in its Capital Account, including any deemed obligation pursuant to the
penultimate sentences of Treasury Regulations Sections 1.704-2(g)(1) and
1.704-2(i)(5), and decreased by the amounts described in Treasury Regulations
Section 1.704-1(b)(2)(ii)(d)(4), (5) or (6). In the event that one but not all
of the Members would have a deficit balance in its Adjusted Capital Account as a
consequence of an allocation of net loss pursuant to Section 8.1 in excess of
the amount, if any, permitted under the first sentence of this Section 8.2, the
limitation set forth in this Section 8.2 shall be applied by allocating 100% of
the remaining net loss to the other Members, in proportion to such positive
balances, until the Adjusted Capital Account of such other Member or Members is
zero.

8.3       Minimum Gain Chargebacks and Nonrecourse Deductions.   Notwithstanding
any other provision of this Agreement:

(a)       Company Minimum Gain Chargeback.   In the event there is a net
decrease in Company Minimum Gain during a fiscal year, the Members shall be
allocated items of income and gain in accordance with Treasury Regulations
Section 1.704-2(f). For purposes of this Agreement, the term “Company Minimum
Gain” shall have the meaning for “partnership minimum gain” set forth in
Treasury Regulations Section 1.704-2(b)(2), and any Member’s share of Company
Minimum Gain shall be determined in accordance with Treasury Regulations
Section 1.704-2(g)(1). This Section 8.3(a) is intended to comply with the
minimum gain chargeback requirement of Treasury Regulations Section 1.704-2(f)
and shall be interpreted and applied in a manner consistent therewith.

(b)       Nonrecourse Deductions.   Nonrecourse Deductions shall be allocated to
the Members to reflect properly their shares of the Company’s non-recourse debt
(as determined under Section 8.8). For purposes of this Agreement, the term
“Nonrecourse Deductions” shall have the meaning set forth in Treasury
Regulations Section 1.704-2(b)(1). This Section 8.3(b)

 

H-29



--------------------------------------------------------------------------------

is intended to comply with Treasury Regulations Section 1.704-2(e) and shall be
interpreted and applied in a manner consistent therewith.

(c)       Member Nonrecourse Debt.   To the extent required by Treasury
Regulations Section 1.704-2(i), any items of income, gain, loss or deduction of
the Company that are attributable to a nonrecourse debt of the Company that
constitutes Member Nonrecourse Debt (including chargebacks of Member Nonrecourse
Debt Minimum Gain) shall be allocated in accordance with the provisions of
Treasury Regulations Section 1.704-2(i). For purposes of this Agreement, the
term “Member Nonrecourse Debt” shall have the meaning for partner nonrecourse
debt set forth in Treasury Regulations Section 1.704-2(b)(4), and the term
“Member Nonrecourse Debt Minimum Gain” shall have the meaning for partner
nonrecourse debt minimum gain set forth in Treasury Regulations
Section 1.704-2(i)(2). This Section 8.3(c) is intended to satisfy the
requirements of Treasury Regulations Section 1.704-2(i) (including the partner
nonrecourse debt minimum gain chargeback requirement) and shall be interpreted
and applied in a manner consistent therewith.

8.4       Qualified Income Offset.   Any Member who unexpectedly receives an
adjustment, allocation or distribution described in Treasury Regulations
Section 1.704-1(b)(2)(ii)(d)(4), (5) or (6) that causes or increases a deficit
balance in its Capital Account in excess of any obligation to restore a deficit
balance in its Capital Account (including any deemed deficit restoration
obligation pursuant to the penultimate sentences of Treasury Regulations
Sections 1.704-2(g)(1) and (i)(5), and adjusted as provided in Treasury
Regulations Section 1.704-1(b)(2)(ii)(d)) shall be allocated items of income and
gain in an amount and a manner sufficient to eliminate, to the extent required
by the Treasury Regulations, such deficit balance as quickly as possible. This
Section 8.4 is intended to comply with the alternate test for economic effect
set forth in Treasury Regulations Section 1.704-1(b)(2)(ii)(d) and shall be
interpreted and applied in a manner consistent therewith.

8.5       Code Section 704(b) Allocations.   The allocation provisions contained
in this Article 8 are intended to comply with Code Section 704(b) and the
Treasury Regulations promulgated thereunder.

8.6       Other Allocation Provisions.   Any elections or decisions relating to
the allocations of Company items of income, gain, loss, deduction or credit
shall be made by Member Consent.

8.7       Distributions of Nonrecourse Liability Proceeds.   If the Company
makes a distribution to any Member that may be allocable to an increase in
Company Minimum Gain pursuant to Treasury Regulations Section 1.704-2(h), then
the Company shall, to the extent permitted by Treasury Regulations
Section 1.704-2(h), minimize the amount of such distribution that is allocable
to an increase in Company Minimum Gain.

8.8       Information as to Allocation of Debt.   Crescent agrees that
indebtedness of the Company shall be allocated among the Members under Code
Section 752 so that as much debt as possible is allocated first to Members other
than CNL such that the maximum amount that can be allocated in a manner
consistent with the provisions of Code Section 752 is so allocated. Managing
Member also agrees to provide CNL with all other information, including taxable
income and loss of the Company, the basis of property of the Company, and the
highest amount

 

H-30



--------------------------------------------------------------------------------

of acquisition indebtedness in the twelve month period preceding any sale or
disposition of property of the Company, which CNL may reasonably require for
purposes of this Article 8.

8.9       Taxable Year; Fiscal Year.   The taxable year of the Company shall be
the calendar year, unless otherwise required by the Code or, subject to
obtaining consent of the Internal Revenue Service, the Members determine
otherwise by Member Consent. The fiscal year of the Company shall be the same as
its taxable year.

ARTICLE 9. DISTRIBUTIONS AND ALLOCATIONS

9.1       Percentage Interests in Company.   The percentage interest of the
respective Members in the Company shall be:

CNL:                         60%

Crescent:                   40%

The percentage interest of each Member, which is subject to the preferred and
priority rights provided for herein and adjustment pursuant to the terms of
Section 4.5(d), is hereinafter called such Members’ “Percentage Interest.”

9.2       Certain Definitions.   The following terms shall have the following
meanings when used herein:

(a)       “Operating Cash Flow”   shall mean, for any period, the net income or
loss of the Company for such period (excluding Extraordinary Cash Flow), as
determined in accordance with GAAP, consistently applied and adjusted as
provided in items (i) and (ii) below or as otherwise determined by Member
Consent:

(i)       Additions.   There shall be added to such net income or subtracted
from such loss (1) the amount charged for depreciation, amortization or any
other deduction not involving a cash expenditure, (2) the amount of Capital
Contributions to the Company, to the extent applied to pay items deducted in
determining Operating Cash Flow, (3) the proceeds of short-term borrowings of
the Company in the ordinary course of business (including Member Loans), to the
extent applied to pay items deducted in determining Operating Cash Flow and
interest received on non-cash consideration received by the Company pursuant to
a Major Capital Event, (4) any amount by which cash reserves, which were
previously established pursuant to the Operating Cash Budget prior to the
accounting period in order to retain sufficient working capital in the Company
or to properly reserve for actual or contingent obligations of the Company or
improvements to the Property, have been reduced and (5) the proceeds of business
interruption insurance.

(ii)       Deductions.   There shall be subtracted from such net income or added
to such loss (1) the amount of payments made on account of principal upon
mortgage loans secured by Company property and the amount of current interest
(to the extent not otherwise taken into account as a deduction in determining
Operating Cash Flow) and principal then due and payable with respect to any
other loans made to the Company, including Member Loans, (2) funds disbursed for
capital expenditures, leasing commissions, tenant finish or any

 

H-31



--------------------------------------------------------------------------------

other similar expenses that are required to be capitalized and (3) any amount to
establish or increase cash reserves pursuant to a determination by Member
Consent that such reserve and the amount thereof is necessary or appropriate in
order to retain sufficient working capital in the Company or to properly reserve
for other actual or contingent obligations of the Company or improvements to the
Property.

(b)       “Extraordinary Cash Flow”   shall mean the cash receipts of the
Company from a Major Capital Event as reduced by (A) the costs and expenses
incurred by the Company in connection with such Major Capital Event, including
title, survey, appraisal, recording, escrow, transfer tax and similar costs,
brokerage expense and attorneys, and other professional fees, and amounts spent
on reconstruction or repair, (B) funds deposited in reserves pursuant to a
determination by Member Consent that each such reserve and the amount thereof is
required or appropriate to provide for actual or contingent obligations of the
Company, amounts expected therefrom for capital improvements to the Property,
and (C) funds applied to pay or prepay any indebtedness of the Company
(including Member Loans) in connection with such Major Capital Event. To the
extent that any amount received pursuant to a Major Capital Event has been set
aside as a reserve pursuant to item (B) above in this definition and the Members
thereafter determine by Member Consent that all or a portion of such amount is
not required for such purposes, such amount shall be included in Extraordinary
Cash Flow when the Members determine by Member Consent that it is no longer
necessary or appropriate to retain such amount as a reserve. Any principal
payments on non-cash consideration received pursuant to a Major Capital Event,
including promissory notes or deferred payment obligations, shall be deemed to
be included in Extraordinary Cash Flow when received in cash by the Company;
provided, however, that, notwithstanding the terms of Section 9.2(a)(i)(3) as
determined by Member Consent, such noncash assets may be distributed in
accordance with Percentage Interest in kind to the Members, in lieu of cash,
treating the total fair market value of such non-cash assets at the date of
distribution as Extraordinary Cash Flow.

(c)       “Operating Return”   shall mean a cumulative return, compounded
monthly, equal to ten percent (10%) per annum on each Member’s Unreturned
Additional Capital and/or Unreturned Initial Capital, as the case may be.

(d)       “Unreturned Additional Capital”  shall mean, for each Member, its
Additional Capital, reduced by any distributions of Extraordinary Cash Flow made
to such Member pursuant to Section 9.4(e) hereof.

(e)       “Unreturned Operating Return”   shall mean, for each Member, its
Operating Return computed with respect to Unreturned Initial Capital or
Unreturned Additional Capital, as the case may be, reduced, in the case of the
Operating Return computed with respect to Unreturned Initial Capital by
distributions of Operating Return made to such Member pursuant to Sections
9.3(a) and 9.4(b) hereof and reduced, in the case of the Operating Return
computed with respect to Unreturned Additional Capital, by distributions of
Operating Return pursuant to Sections 9.3(b) and 9.4(c) hereof.

(f)       “Unreturned Initial Capital”   shall mean, for each Member, its
Initial Capital, reduced by any distributions of Extraordinary Cash Flow made to
such Member pursuant to Section 9.4(d) hereof.

 

H-32



--------------------------------------------------------------------------------

(g)       “Cash Flow”   shall mean, collectively, Operating Cash Flow and
Extraordinary Cash Flow.

9.3       Operating Cash Flow Distributions.   Subject to the terms of
Section 4.5(d) hereof, the Company shall distribute Operating Cash Flow for each
month during the term of the Company in which there is Operating Cash Flow (such
distribution to be made monthly, within twenty-one (21) days after the end of
each such month) to the Members, as follows:

(a)       First, to the Members, pari passu, in accordance with the outstanding
balances of the Members’ respective Unreturned Operating Return on Unreturned
Initial Capital, until each Member’s Unreturned Operating Return balance on
Unreturned Initial Capital has been reduced to zero;

(b)       Second, to the Members, pari passu, in accordance with the outstanding
balances of the Members’ respective Unreturned Operating Return on Unreturned
Additional Capital, until each Member’s Unreturned Operating Return balance on
Unreturned Additional Capital has been reduced to zero; and

(c)       Thereafter, to the Members pro rata in accordance with their
respective Percentage Interests.

9.4       Extraordinary Cash Flow Distributions.   Subject to the terms of
Section 4.5(d) hereof, the Company shall distribute Extraordinary Cash Flow
(within five (5) Business Days following a Major Capital Event generating
Extraordinary Cash Flow) to the Members, as follows:

(a)       First, to the Members, in amounts necessary to repay (A) compound and
current interest, and thereafter (B) the outstanding principal balance payable,
on Member Loans made by a Member to the Company, which distributions shall be
made pro rata to the Members if more than one of the Members have outstanding
Member Loans in accordance with the total principal and interest amounts of
Member Loans then outstanding. Without limiting the foregoing, all Member Loans
made by a particular Member shall be repaid in the chronological order in which
they were made;

(b)       Second, to the Members, pari passu, in accordance with the outstanding
balances of the Members’ respective Unreturned Operating Return on Unreturned
Initial Capital, until each Member’s Unreturned Operating Return balance on
Unreturned Initial Capital has been reduced to zero;

(c)       Third, to the Members, pari passu, in accordance with the outstanding
balances of the Members’ respective Unreturned Operating Return on Unreturned
Additional Capital, until each Member’s Unreturned Operating Return balance on
Unreturned Additional Capital has been reduced to zero;

(d)       Fourth, to the Members, pari passu, in proportion to their respective
Unreturned Initial Capital, until each Member’s Unreturned Initial Capital has
been reduced to zero;

 

H-33



--------------------------------------------------------------------------------

(e)       Fifth, to the Members, pari passu, in proportion to their respective
Unreturned Additional Capital, until each Member’s Unreturned Additional Capital
has been reduced to zero;

(f)       Sixth, eight-five percent (85%) to the Members, pari passu, in
proportion to their respective Percentage Interests, and fifteen percent
(15%) to Crescent, until CNL achieves a fifteen percent (15%) IRR on its
aggregate Capital Contributions;

(g)       Seventh, seventy-five percent (75%) to the Members, pari passu, in
proportion to their respective Percentage Interests, and twenty-five percent
(25%) to Crescent, until CNL achieves a twenty percent (20%) IRR on its
aggregate Capital Contributions; and

(h)       Eighth, fifty-five percent (55%) to the Members, pari passu, in
proportion to their respective Percentage Interests, and forty-five percent
(45%) to Crescent.

9.5       Loss of Promoted Interest.   Notwithstanding the provisions of
Section 9.4, Crescent shall no longer have the right to distributions with
respect to its so-called “promoted interest” as such distributions are set forth
in Sections 9.4(f), 9.4(g) and 9.4(h) (and Crescent shall instead receive
distributions of Extraordinary Cash Flow under such Sections based on its
Percentage Interest) upon the occurrence of any of the following prior to
Completion of the Project:

(a)       Upon violation by Crescent of any of the restrictions on transfer as
set forth in Section 10.1 (but subject to the permitted transfers as set forth
in Section 10.2); provided that Crescent shall have the same notice and cure
rights with respect to such violation as described in Section 6.7(a); or

(b)       In the event that Developer is terminated as developer pursuant to the
terms of the Development Agreement.

Upon the loss of Crescent’s promoted interests set forth in Sections 9.4(f),
9.4(g), and 9.4(h), such Sections shall be deemed revised to provide that all
distributions thereunder shall be made to the Members pro rata in accordance
with their Percentage Interests, and Crescent shall no longer be entitled to any
distributions under Section 9.4(f), 9.4(g) or 9.4(h) in excess of a distribution
based on its Percentage Interest. Without limiting the foregoing, if CNL
terminates and removes Crescent as the Operating Member without Cause in
accordance with Section 6.7, such termination and removal shall not cause
Crescent to lose the promoted interests set forth in Sections 9.4(f), 9.4(g),
and 9.4(h).

9.6       Distributions Upon Liquidation.   In the event any Member’s interest
in the Company is “liquidated” within the meaning of Treasury Regulations
Section 1.704-1(b)(2)(ii)(g), then distributions shall be made to such Member in
accordance with his, her or its positive Capital Account balance in compliance
with Treasury Regulations Section 1.704-1(b)(2)(ii)(b)(2).

 

H-34



--------------------------------------------------------------------------------

ARTICLE 10. ASSIGNMENT AND OFFER TO PURCHASE

10.1       Transfers.   Except as expressly provided in this Article 10, no
Member, or any assignee or successor in interest of a Member, may sell, assign,
give, pledge, hypothecate, encumber or otherwise transfer, or permit the
transfer of, all or any portion of its interest in the Company, or in any Member
Loans made by it, or in all or any part of the assets of the Company, directly
or indirectly, whether by operation of law or otherwise. Any purported sale,
assignment, gift, pledge, hypothecation, encumbrance or other transfer of all or
any portion of a Member’s interest in the Company or any Member Loans made by it
not otherwise expressly permitted by this Article 10 shall be null and void and
of no force or effect whatsoever. A sale, assignment, gift, pledge,
hypothecation, encumbrance or other transfer by CNL of all or a portion of its
Entire Interest in the Company to an Affiliate of CNL Financial Group, LLC
(“CFG”) from time to time, or in connection with any corporate merger,
acquisition or other combination or the sale or transfer of all or substantially
all of its assets shall be a transfer permitted under this Article 10, and CNL
shall not be required to obtain the consent of, nor offer all or any portion of
its Entire Interest to be so sold, assigned, given, pledged, hypothecated,
encumbered or transferred to any other Member. No transfers of any direct or
indirect interest in CNL, or of CNL’s interest in the Company among funds
sponsored or advised by CFG or its Affiliates, shall be restricted in any way.
Similarly, a sale, assignment, gift, pledge, hypothecation, encumbrance or other
transfer by Crescent of all or a portion of its Entire Interest in the Company
to an Affiliate of Crescent, from time to time, or in connection with any
corporate merger, acquisition or other combination or the sale or transfer of
all or substantially all of its assets shall be a transfer permitted under this
Article 10, and Crescent shall not be required to obtain the consent of, nor
offer all or any portion of its Entire Interest to be so sold, assigned, given,
pledged, hypothecated, encumbered or transferred to any other Member.

10.2       Intentionally Omitted.

10.3       Assumption by Assignee.   Any assignment of all or any portion of an
Entire Interest in the Company permitted under this Article 10 shall be in
writing, and shall be an assignment and transfer of all of the assignor’s rights
and obligations hereunder with respect to the portion of the Entire Interest
transferred, and the assignee shall expressly agree in writing to be bound by
all of the terms of this Agreement and assume and agree to perform all of the
assignor’s agreements and obligations existing or arising at the time of and
subsequent to such assignment. Upon any such permitted assignment of all or any
portion of an Entire Interest, and after such assumption, the assignor shall be
relieved of its agreements and obligations hereunder arising after such
assignment with respect to the interest transferred, and, in the case of a
transfer of an Entire Interest, the assignee shall become a Member in place of
the assignor. An executed counterpart of each such assignment of all or any
portion of an Entire Interest in the Company and assumption of a Member’s
obligations shall be delivered to each Member and to the Company. The assignee
shall pay all expenses incurred by the Company in admitting the assignee as a
Member. Except as otherwise expressly provided herein, no permitted assignment
shall terminate the Company.

As a condition to any assignment of all or any portion of an Entire Interest,
the selling Member shall obtain such consents as may be required from third
parties, if any, or waivers

 

H-35



--------------------------------------------------------------------------------

thereof. The other Members shall use reasonable efforts to cooperate with the
selling Member in obtaining such consents or waivers.

10.4       Amendment of Certificate of Formation.   If an assignment of an
Entire Interest in the Company shall take place pursuant to the provisions of
this Article 10, then unless the Company is dissolved by such assignment, the
continuing Members promptly thereafter shall cause to be filed, to the extent
necessary, an amendment to the Company’s Certificate of Formation with all
applicable state authorities, together with any necessary amendments to the
fictitious or assumed name(s) of the Company in order to reflect such change or
take such similar action as may be required.

10.5       Other Assignments Void.

(a)       Without limiting the terms of Section 10.1, any Member, other than
CNL, that is an incorporated or unincorporated business entity and any permitted
assignee of all or any portion of the Entire Interest of such business entity,
shall not permit, without prior CNL Consent, which consent may be withheld in
the sole and uncontrolled discretion of CNL, the direct or indirect admission of
any new equity or other beneficial interest holder in such entity, or the
issuance or assignment to any person or entity, who is not now an equity or
other beneficial interest holder, or an Affiliate of such an equity interest
holder, in such entity, of any kind of interest whatsoever in such entity. If a
transfer is permitted under this subsection, such assignee shall pay all
expenses incurred by the Company in connection with the transfer. The foregoing
shall not, in any form or fashion, restrict transfers of ownership interests in
Crescent Holdings, LLC, a Delaware limited liability company.

(b)       Further without limiting the terms of Section 10.1, any Member, other
than CNL, that is an incorporated or unincorporated business entity and any
permitted assignee of all or any portion of the Entire Interest of such business
entity, shall not permit, without prior CNL Consent, which consent may be
withheld in the sole and uncontrolled discretion of CNL, the issuance, sale,
assignment, gift, pledge, hypothecation or encumbrance of any interest in such
entity or in any equity or other beneficial interest holder in such entity or
any such assignee or any instruments convertible into any interest in such
entity or in any equity or other beneficial interest holder in such entity or
any such assignee or the transfer of any right to vote any equity or other
beneficial interest in such entity or any such assignee. The foregoing shall
not, in any form or fashion, restrict transfers of ownership interests in
Crescent Holdings, LLC, a Delaware limited liability company

10.6       Intentionally Omitted.

10.7       Buy-Sell.

(a)       Any time after Completion of the Project, either Crescent or CNL may
make an offer to purchase the other’s Entire Interest or sell its Entire
Interest for such purchase price (which shall be payable in cash at the closing
of any such transaction) and on such terms as such Member (the “Proposer”) may
propose in a notice (the “Sale Proposal”) to the other Member (the “Responding
Member”). The Sale Proposal shall include a statement as to the

 

H-36



--------------------------------------------------------------------------------

total purchase price for the Property that formed the basis for the stated
purchase price for each Entire Interest.

(b)       Within forty-five (45) days after receiving a copy of the Sale
Proposal, the Responding Member shall notify the Proposer:

(i)       that the Responding Member is agreeable to the sale of its Entire
Interest to the Proposer in accordance with the terms set forth in the Sale
Proposal; or

(ii)       that the Responding Member elects to purchase the Entire Interest of
the Proposer at the Reply Price (as defined below) determined in accordance with
Section 10.8 and otherwise in accordance with the terms set forth in the Sale
Proposal, as modified in accordance with Section 10.8(a). Such notification
shall be accompanied by a deposit in an amount equal to five percent (5%) of the
amount payable to the Proposer pursuant to this Section 10.7(b)(ii) (such
amount, together with any interest earned thereon, being hereinafter called the
“Responding Member’s Buy-Sell Deposit”), which amount shall be non-refundable
unless the purchase and sale pursuant to this Section 10.7(b)(ii) does not close
due to the default of the Proposer. Notice of election to purchase shall be
addressed to the Proposer and shall set forth the time and place of closing
which, unless otherwise agreed, shall be at the office of the Company, during
usual business hours within sixty (60) days after the date of the giving of the
notice of election under this Section 10.7(b)(ii) to the Proposer. The
Responding Member’s Buy-Sell Deposit shall be credited against the total
purchase price for the Entire Interest being purchased pursuant to this
Section 10.7(b)(ii); provided, however, that, if the closing shall fail to occur
because of a default by the Responding Member, subject to the provisions of
Section 10.7(b)(ii) above concerning refundability of the deposit, the Proposer
shall have the right to retain the Responding Member’s Buy-Sell Deposit as
liquidated damages, it being agreed that in such instance the Proposer’s actual
damages would be difficult, if not impossible, to ascertain.

(c)       The purchase and sale pursuant to Section 10.7(b)(i) or (ii) shall
take place within forty-five (45) days following the Responding Member’s
election pursuant to Section 10.7(b). The closing shall take place during normal
business hours at the office of the Company. Failure of the Responding Member to
respond to the Sale Proposal within the forty-five (45) day period referenced in
Section 10.7(b) shall be deemed an election to sell its Entire Interest under
Section 10.7(b)(i). Each Member shall pay a portion of any transfer or similar
taxes due in connection with the sale of an Entire Interest under this
Section 10.7 in proportion to their respective Percentage Interest.

(d)       Intentionally Omitted.

10.8       Provisions Generally Applicable to Sales.   The following provisions
shall be applicable to sales under Sections 10.7 and/or 13.2, as indicated:

(a)       If, under the provisions of Section 10.7, either party (the “Offering
Party”) makes an offer (the “10.7 Offer”) to the other party (the “Other Party”)
to purchase its Entire Interest, the purchase price (the “Reply Price”) payable
by the Other Party to the Offering Party, if the Other Party exercises its
election to purchase the Entire Interest of the Offering Party shall be
determined as follows:

 

H-37



--------------------------------------------------------------------------------

(i)       In the event this Section 10.8(a) is triggered in the context of
Section 10.7, there shall be determined the “Value” of the Company, after
payment of debts, liabilities and expenses, based upon the amount of the 10.7
Offer. The Value shall equal the total amount which would have been available
for distribution and payment by the Company to all of the Members under
Section 9.4, after payment of debts, liabilities and expenses under Sections
13.5(a) and 13.5(b), if the Property were sold for the price set forth in the
10.7 Offer.

(ii)       After determining the Value, there shall then be determined the
amount which would have been distributable and payable to the Offering Party
under Section 9.4 if all of the Company’s Property had been sold for an amount
equal to the Value, plus all debts, liabilities and expenses of the Company
referenced above. Such amount which would have been distributable to the
Offering Party equals the Reply Price.

(b)       For purposes of any sale of an Entire Interest of a Member, the
purchase price associated with such sale shall be adjusted to reflect assets and
liabilities of the Company not reflected in the Company’s financial statements
available to all Members at the time of the notice of election (the “Notice
Date”). The purchase price, as so adjusted, shall be determined ten
(10) Business Days prior to closing and shall be subject to such post-closing
adjustments as the circumstances may require. The purchase price, as so
adjusted, shall be paid, at the selling Member’s option, in cash, by certified
check drawn to the order of the selling Member, or by wire transfer of
immediately available funds to the seller’s account. All prorations of real
estate taxes, rents and other items to be prorated shall be made as of the date
of sale. All transfer taxes, title insurance policies, surveys and recording
fees shall be paid for by the party usually charged with such payment under
local custom.

(c)       On payment of the purchase price for an Entire Interest, the
purchasing Member shall, at its option, either (i) deliver a release of the
selling Members from all liability, direct or contingent, by all holders of all
Company debts, obligations or claims against the Company for which any Member is
or may be personally liable, except for any debts, obligations or claims which
are fully insured by public liability insurer(s) acceptable to the selling
Members, or (ii) cause all such debts, obligations or claims to be paid in full
at the closing, or (iii) deliver to the selling Members an agreement in form and
substance satisfactory to the selling Members to defend, indemnify and save the
selling Members harmless from any actions, claims or loss arising from any debt,
obligation or claim of the Company arising prior to or after the date of sale,
or (iv) a combination of the foregoing. The foregoing notwithstanding, in the
event that Crescent is not the purchasing Member, the selling Member must cause
the Construction Loan and any other Company Financing respecting which Crescent
or a Crescent Affiliate has any guaranty liability to be paid in full at the
closing. The Company shall provide the Members such tax information and
reporting as may be required by the Members in connection with such sale within
a reasonable period following such sale.

(d)       All Members (including the selling Members) shall be entitled to any
distributions of Operating Cash Flow from the Company made prior to the closing.

(e)       If the Property is damaged by fire or other casualty, or if any entity
possessing the right of eminent domain shall give notice of an intention to take
or acquire a substantial part of the Property, and such damage occurs, or such
notice is given, between the

 

H-38



--------------------------------------------------------------------------------

Notice Date and the closing date of the purchase of an Entire Interest in the
Company, the following shall apply:

(i)       If the Property is damaged by an insured casualty not to exceed five
hundred thousand dollars ($500,000) (or an uninsured casualty not resulting in
damage in excess of fifty thousand dollars ($50,000)) or if the taking or
acquisition shall not result in a substantial (in excess of two percent
(2%)) reduction in the income producing capacity of the Property, then the
purchasing Member shall be required to complete the transaction and accept an
assignment of the insurance or condemnation proceeds.

(ii)       If the Property is damaged by an uninsured casualty resulting in
damage in excess of fifty thousand dollars ($50,000), or if the taking or
acquisition shall result in a substantial (in excess of two percent
(2%)) reduction in the income producing capacity of the Property, or if there is
an insured casualty in excess of $500,000, then the purchasing Member shall have
the option (to be exercised within 30 days from the date of the occurrence of
the casualty or receipt of the notice of condemnation) to either (x) accept the
Property in an “as is” condition together with any insurance proceeds,
settlements and awards, or (y) cancel the purchase and have its deposit
returned.

In the event that the taking or acquisition shall result in a substantial
reduction in the income producing capacity of the Property, notwithstanding the
election of the purchasing Member pursuant to subparagraph (ii) above, CNL or
Crescent, in its capacity as selling Member, as applicable, shall also have the
right to cancel the purchase within fifteen (15) days from the date of the
receipt of the notice of condemnation. In the event that the purchase is
canceled by either Member pursuant to the above provisions, the terms of this
Agreement shall remain in effect and continue to be binding on the parties.

(f)       At the closing of the sale of the Entire Interest of a Member, the
selling Members shall execute an assignment of its interest in the Company, free
and clear of all liens, encumbrances and adverse claims, which assignment shall
be in form and substance reasonably satisfactory to the purchasing Member, and
such other instruments as the purchasing Member shall reasonably require to
assign the Entire Interest of the selling Members to such person or entity as
the purchasing Member may designate. For any sale or transfer under this Article
10, the purchasing Member may designate the assignee of the Entire Interest,
which assignee need not be an Affiliate of the purchasing Member, subject to the
other Members’ reasonable consent.

(g)       In the event of a purchase and sale pursuant to Section 13.2, the
Company shall be dissolved and terminated as of the closing date of the sale,
and on the closing date the Members shall execute and file a Certificate of
Cancellation of the Company’s Certificate of Formation. The Members shall
cooperate in taking all steps necessary in connection with the dissolution and
termination of the Company.

(h)       It is the intent of the parties to this Agreement that the
requirements or obligations, if any, of one Member to sell its Entire Interest
to another Member shall be enforceable by an action for specific performance of
a contract relating to the purchase of real property or an interest therein. In
the event that the selling Member(s) shall have created or suffered any
unauthorized liens, encumbrances or other adverse interests against either the

 

H-39



--------------------------------------------------------------------------------

Property or the selling Member’s interest in the Company, the purchasing Member
shall be entitled either to an action for specific performance to compel the
selling Member(s) to have such defects removed, in which case the closing shall
be adjourned for such purpose, or, at the purchasing Member’s option, to an
appropriate offset against the purchase price, which offset shall include all
reasonable costs associated with enforcement of this Section.

(i)       Each Member agrees that it will negotiate in good faith a purchase and
sale agreement in the event of an election by a Member to purchase the other
Member’s Entire Interest within ten (10) business days following the Notice
Date.

(j)       For purposes of this Section 10.8, all references to a “Member” shall
mean Crescent or CNL as the context permits and all references to “the Members”
shall mean Crescent, and/or CNL as the context permits.

10.9       Compliance with ERISA and State Statutes on Governmental Plans.

(a)       Not less than five (5) Business Days before each transfer of a direct
or indirect interest in any Member (other than CNL or Crescent Parent), such
Member shall cause the proposed transferee to deliver to CNL a certification in
substantially the form of Exhibit E attached hereto and made a part hereof.

(b)       On the closing or consummation of a Member Loan:

(i)       Crescent shall deliver to CNL a certification in substantially the
form of Exhibit E; and

(ii)       CNL shall deliver to Crescent a certification in substantially the
form of Exhibit F.

(c)       Intentionally Omitted.

(d)       Anything else in this Agreement contained to the contrary
notwithstanding, CNL shall have up to fifteen (15) days following the receipt by
it of a certification by a Member or a proposed transferee provided for in this
Section 10.9 to notify such Member that it has determined that a proposed
transfer by such Member of its Entire Interest or a proposed transfer of the
Property would result in a transfer to a person other than an Acceptable Person
and/or in a Plan Violation. If CNL notifies such Member that any such proposed
transaction would constitute a Plan Violation, then the proposed transaction
shall not be consummated and any attempt to do so shall be void. If, within such
fifteen (15) day period, CNL notifies such Member that it has determined that no
Plan Violation will result from the proposed transaction, then the proposed
transaction may be consummated; provided, however, that such transaction must be
consummated no later than the twentieth (20th) day after the delivery to such
Member by CNL of a notice that it has determined the proposed transaction will
not result in a Plan Violation or after the expiration of the fifteen (15) day
period referred to in this Section 10.9(d), as the case may be. Additionally, in
the event that any certification by CNL or a Member or a proposed transferee
contains a material misrepresentation or omission, then, in such event,
notwithstanding CNL’s or such Member’s lack of objection or deemed lack of
objection thereto, the proposed transaction shall not be consummated and, if it
is

 

H-40



--------------------------------------------------------------------------------

consummated, such transaction shall be void. Each (i) breach of representation
or warranty given in connection with this Section 10.9, and (ii) violation of
this Section 10.9, or of any other provision of this Agreement or the Purchase
Agreement relating to ERISA or Plan Violations will constitute a default
entitling any Member not in such violation to cause the dissolution of the
Company.

(e)       Each Member shall indemnify CNL and defend and hold CNL harmless from
and against all loss, cost, damage and expense that CNL may incur, directly or
indirectly, as a result of a (i) default by such Member under this Section 10.9,
(ii) a breach of a representation or warranty given by such Member under this
Section 10.9, or (iii) any material misstatement or omission in a certification
by such Member or proposed transferee of such Member which is given to CNL
pursuant to this Section 10.9. The liability, excise taxes, penalties, interest,
loss, cost, damage and expense will include attorney’s fees and costs incurred
in the investigation, defense and settlement of claims and losses incurred in

(i)       correcting any Plan Violation,

(ii)       the sale of a prohibited Company interest, or

(iii)       obtaining any individual exemption for a Plan Violation that may be
required, in CNL’s sole discretion. This indemnity shall survive (x) the sale of
the Property or of the indemnifying Member’s Entire Interest and (y) termination
of this Agreement.

(f)       The Company will not enter into any agreements, or suffer any
conditions, that CNL determines, in its reasonable judgment, would result in a
Plan Violation. At any Member’s request, CNL shall deliver a written notice of
each such determination to such Member together with an explanation of the
reasons for the determination.

(g)       Upon any Member’s reasonable request, the Members agree to cooperate
with each other’s efforts to discover and correct Plan Violations.

ARTICLE 11. DISSOLUTION OR BANKRUPTCY OF A MEMBER

11.1       Dissolution or Merger.   If Crescent shall be dissolved, or merged
with or consolidated into another corporation or other entity, or if all or
substantially all of its assets shall be sold, or transferred, then unless such
dissolution, merger, consolidation, sale or transfer is expressly permitted
under Article 10, such dissolution, merger, consolidation, sale or transfer
shall, at CNL’s election, be a dissolution of the Company, and CNL shall be the
“Liquidating Member” in the dissolution of the Company. If CNL shall be
dissolved, or merged with or consolidated into another corporation or other
entity, or if all or substantially all of its assets shall be sold, or
transferred, then unless such dissolution, merger, consolidation, sale or
transfer is expressly permitted under Article 10, such dissolution, merger,
consolidation, sale or transfer shall, at Crescent’s election, be a dissolution
of the Company, and Crescent shall be the “Liquidating Member” in the
dissolution of the Company.

 

H-41



--------------------------------------------------------------------------------

11.2       Bankruptcy, etc.   In the event:

(a)       any Member shall file a voluntary petition in bankruptcy or shall be
adjudicated a bankrupt or seek any reorganization, arrangement, composition,
readjustment, liquidation, dissolution, or similar relief for itself under the
present or any future Federal bankruptcy code or any other present or future
applicable Federal, state, or other statute or law relative to bankruptcy,
insolvency, or other relief for debtors, or shall seek or consent to or
acquiesce in the appointment of any trustee, receiver, conservator or liquidator
of said Member or its interest in the Company (the term “acquiesce” includes but
is not limited to the failure to file a petition or motion to vacate or
discharge any order, judgment or decree providing for such appointment within
sixty (60) days after the appointment); or

(b)       a court of competent jurisdiction shall enter an order, judgment or
decree approving a petition filed against any Member seeking any reorganization,
arrangement, composition, readjustment, liquidation, dissolution or similar
relief under the present or any future Federal bankruptcy code or any other
present or future applicable Federal, state or other statute or law relating to
bankruptcy, insolvency, or other relief for debtors, and said Member shall
acquiesce in the entry for such order, judgment or decree (the term “acquiesce”
includes but is not limited to the failure to file a petition or motion to
vacate or discharge such order, judgment or decree within ten (10) days after
the entry of the order, judgment or decree) or such order, judgment or decree
shall remain unvacated and unstayed for an aggregate of ninety (90) days
(whether or not consecutive) from the date of entry thereof, or any trustee,
receiver, conservator or liquidator of said Member or of all or any substantial
part of said Member’s property or its interest in the Company shall be appointed
without the consent or acquiescence of said Member and such appointment shall
remain unvacated and unstayed for an aggregate of ninety (90) days (whether or
not consecutive); or

(c)       any Member shall admit in writing its inability to pay its debts as
they mature; or

(d)       any Member shall give notice to any governmental body of insolvency,
or pending insolvency, or suspension or pending suspension of operations; or

(e)       any Member shall make an assignment for the benefit of creditors or
take any other similar action for the protection or benefit of creditors;

then such event shall, at the election of any other Member, cause the
dissolution of the Company and such electing Member shall be the Liquidating
Member.

11.3       Reconstitution.       Notwithstanding the provisions of Section 11.1
and 11.2, the remaining Member may, within ninety (90) days of any event
described in this Article 11, elect to (a) continue the Company or (b) transfer
the assets of the Company to a newly organized entity and accept ownership
interests in such entity in exact proportion to its interests in the Company at
the time of dissolution. An appropriate amendment to or cancellation of the
Certificate of Formation and all other filings required by law shall be made in
accordance with any action taken pursuant to this Section 11.3.

 

H-42



--------------------------------------------------------------------------------

ARTICLE 12. CROSS-DEFAULT

Any termination for Cause by the Managing Member of the delegation of authority
given to Crescent as the Operating Member in accordance with Section 6.7 of this
Agreement shall give CNL, in its sole and absolute discretion, the right to
terminate the Developer as developer under the Development Agreement, and any
termination of Developer as developer pursuant to the terms of the Development
Agreement shall give CNL the right to terminate the delegation of authority
given to Crescent as Operating Member in accordance with Section 6.7 of this
Agreement.

ARTICLE 13. DISSOLUTION

13.1       Winding Up by Members.   Upon dissolution of the Company by
expiration of the term hereof, by operation of law, by any provision of this
Agreement or by agreement between the Members, the Company’s business shall be
wound up and all its assets distributed in liquidation. In such dissolution,
except as otherwise expressly provided in Articles 10 or 11, the Members shall
be co-liquidating Members and shall continue to act by Member Consent. In such
event the Members shall have rights acting by Member Consent to wind up the
Company and shall proceed to cause the Company’s property to be sold and to
distribute the proceeds of sale as provided in Section 13.5. Except in respect
of (i) all assets on which a single, non-severable mortgage or other lien will
be in effect after such distribution, and (ii) any assets which the Members
shall determine are not readily severable or distributable in kind, the Members,
to the extent that liquidation of such assets is not required to fulfill the
payments, if any, under subsections (a) and (b) of Section 13.5 and
Section 9.4(a) shall, if they agree, have the right to distribute, in kind, all
or a portion of the assets of the Company to the Members.

13.2       Winding Up by Liquidating Member.

(a)       In a dissolution pursuant to either Section 4.5(d)(iii) or Articles 10
and 11, the Liquidating Member shall be as therein provided and such Liquidating
Member shall have the right to:

(i)       Wind up the Company and cause the Company’s assets to be sold and the
proceeds of sale distributed as provided in Section 13.5; or

(ii)       Notwithstanding anything to the contrary contained in this Agreement,
cause the assets of the Company to be appraised in accordance with
Section 13.2(b) and at its option, purchase the Entire Interests of the other
Members in accordance with Section 13.2(b).

(b)      (i)      The Liquidating Member, within 30 days after the commencement
of the dissolution of the Company, or the Non-Failing Member at any time during
the period set forth in Section 4.5 (such Member giving the notice being
referred to herein as the “Electing Member”) may give notice (the “Appraisal
Notice”) to the other Members electing to have the “Fair Market Value” of the
Company’s assets determined by appraisal pursuant to Section 13.2(b)(ii). The
fees and expenses of such appraisers shall be borne by the Company. The Electing
Member shall have the option, by notice given to the other Members within 30
days after receipt of the determination of “Fair Market Value” pursuant to
Section 13.2(b)(ii), to

 

H-43



--------------------------------------------------------------------------------

purchase each other Member’s Entire Interest at a price equal to the amount
which would have been distributable and payable to the other Member in
accordance with the provisions of Section 9.4 if all of the Company’s assets had
been sold for an amount equal to such appraised value and any debts, liabilities
and expenses which would have been payable by the Company pursuant to Sections
13.5(a), (b) and Section 9.4 out of the proceeds of such sale were deducted from
the appraised value. Such option may be exercised by the Electing Member within
forty-five (45) days after receipt of the determination of “Fair Market Value”
pursuant to Section 13.2(b)(ii) by notice to the other Members. If after the
receipt of the determination of “Fair Market Value” pursuant to
Section 13.2(b)(ii), the Electing Member elects not to exercise the option to
purchase the other Members’ Entire Interests pursuant to this Section, then the
Electing Member shall have all of its rights under Section 4.5 or this
Section 13.2, as applicable, as if the Appraisal Notice had not been given. All
of the provisions of Section 10.8 shall apply to a purchase under this
Section 13.2(b), except that for the purposes of this Section 13.2(b), any
adjustments required pursuant to Section 10.8 shall be applicable to any events
and/or liabilities or income which were not included in determining the Fair
Market Value.

(ii)       If the fair market value (the “Fair Market Value”) of the assets of
the Company is required for purposes of Section 13.2(b)(i), such Fair Market
Value, if not otherwise agreed upon by the Members, shall be determined as set
forth in this Section 13.2(b)(ii). All appraisers referred to herein shall be
real estate appraisers which are members of the Chapter of the American
Institute of Real Estate Appraisers for the state in which the Property is
located for at least seven (7) years. As used herein, Fair Market Value is the
fair market value of all the assets of the Company. Each of CNL and Crescent
shall select one (1) appraiser. In the event that either party fails to select
an appraiser within thirty (30) days after notice of the exercise of an option
or election requiring a valuation, then such party’s appraiser shall be selected
by the other party from a list of no fewer than five (5) appraisers compiled and
approved by Member Consent (the “List”). After the selection, each appraiser
shall independently determine the gross fair market value of the assets of the
Company. If the separate appraisals differ, the Members shall have a period of
ten (10) days after receipt of the appraisals to agree on the Fair Market Value.
In the event the Members cannot agree on the Fair Market Value in accordance
with the preceding sentence, the two appraisers referred to therein shall within
ten (10) days after the expiration of the ten day period described in the
preceding sentence select a third appraiser. In the absence of such a selection,
the third appraiser shall be selected by the Chapter of the American Institute
of Real Estate Appraisers for the state in which the Property is located. The
third appraiser shall decide which of the two appraisals established by the
appraisers in accordance with this Section constitutes the Fair Market Value,
and such decision shall be conclusive and binding on all Members.

13.3       Offset for Damages.   In the event of dissolution resulting from an
event described in Article 11, the Liquidating Member shall be entitled to
deduct from the amount payable to the other Member pursuant to Section 13.2(a)
or (b), Section 13.4 or Section 13.5, the amount of damages, including
reasonable attorneys’ fees and disbursements, incurred by the Liquidating Member
proximately resulting from any such event, only if and as established by a court
order.

13.4       Distributions of Operating Cash Flow.   Subject to Section 13.5
hereof as to proceeds of liquidation, upon the dissolution of the Company for
any reason during the period of liquidation and until termination of the
Company, the Members shall continue to receive the

 

H-44



--------------------------------------------------------------------------------

Operating Cash Flow and to share profits and losses for all tax and other
purposes as provided elsewhere in this Agreement.

13.5       Distributions of Proceeds of Liquidation.   For purposes of this
Section 13.5, “proceeds of liquidation” shall equal cash available for
distribution, net of debts secured by liens on the Property, provided that
neither the Company nor the Members shall be personally liable on, or they shall
be released from, such debts. The proceeds of liquidation shall be applied in
the following order of priority:

(a)       First.   To the payment of:

(i)       debts and liabilities of the Company, except Member Loans, and

(ii)       expenses of liquidation.

(b)       Second.   To the setting up of any reserves which the Liquidating
Member or Members, as the case may be, may deem necessary for any contingent or
unforeseen liabilities or obligations of the Company or of the Members arising
out of or in connection with the Company. Such reserves may be deposited by the
Company in a bank or trust company acceptable to the Liquidating Member or
Members, as the case may be, to be held by it for the purpose of disbursing such
reserves in payment of any of the aforementioned liabilities or obligations, and
at the expiration of such period as the Liquidating Member or Members, as the
case may be, shall deem advisable, distributing the balance, if any, thereafter
remaining, in a manner hereinafter provided.

(c)       Third.   Any balance remaining shall be paid and distributed as
provided in Section 9.4, as the provisions in Section 9.4 have been adjusted by
other provisions of this Agreement.

13.6       Orderly Liquidation.   A reasonable time shall be allowed for the
orderly liquidation of the assets of the Company and the discharge of
liabilities to creditors so as to enable the Members to minimize the losses
normally attendant upon a liquidation.

13.7       Financial Statements.   During the period of winding up, the
Company’s then independent certified public accountants shall prepare and
furnish to each of the Members, until complete liquidation is accomplished, all
the financial statements provided for in Section 7.1.

13.8       Restoration of Deficit Capital Accounts.   At no time during the term
of the Company shall a Member with a deficit balance in its Capital Account have
any obligation to the Company or to another Member or to any other person to
restore such deficit balance.

ARTICLE 14. MEMBERS

14.1       Liability.   A Member shall not be personally liable for the debts,
liabilities or obligations of the Company, except to the extent provided in the
Act, including for distributions received in violation of the Act or which are
otherwise required to be returned pursuant to the terms of the Act.

 

H-45



--------------------------------------------------------------------------------

ARTICLE 15. NOTICES

15.1       In Writing; Address.   All notices, elections, offers, acceptances,
demands, consents, waivers of condition and reports (collectively “notices”)
provided for in, permitted under, required under or to be effective under, this
Agreement shall be in writing and shall be given to the Company, CNL or Crescent
at the address set forth below or at such other address as the Company or any of
the parties hereto may hereafter specify in writing.

 

CNL:

  

GGT Crescent Alexander Holdings, LLC

CNL Center at City Commons

450 South Orange Avenue

Orlando, Florida 32801

Attention: Steven D. Shackelford, Chief Financial Officer

with a copy to:

  

GGT Crescent Alexander Holdings, LLC

CNL Center at City Commons

450 South Orange Avenue

Orlando, Florida 32801

Attention: Holly J. Greer, Esq., General Counsel

with a copy to:

  

Lowndes, Drosdick, Doster, Kantor & Reed, P.A.

450 South Orange Avenue, Suite 800

Orlando, Florida 32801

Attention: Joaquin E. Martinez, Esq.

Crescent:

  

c/o Crescent Resources, LLC

227 W. Trade Street

Suite 1000

Charlotte, NC 28202

Attention: Brian J. Natwick, President - Multifamily Division

with a copy to:

  

Holt Ney Zatcoff & Wasserman, LLP

100 Galleria Parkway, Suite 1800

Atlanta, GA 30339

Attention: Sanford H. Zatcoff, Esq.

All notices hereunder shall be in writing to be deemed effective and shall be
deemed sufficiently given or served for all purposes when delivered (i) by
personal service or courier service, and shall be deemed given on the date when
signed for or, if refused, when refused by the person designated as an agent for
receipt of notices, (ii) by nationally-recognized overnight courier that
produces a receipt of delivery and shall be deemed given when placed into the
hands of such courier for delivery on the next business day, or (iii) mailed by
United States registered or certified mail, return receipt requested, postage
prepaid, deposited in a United States post office or a depository for the
receipt of mail regularly maintained by the post office and if so mailed, then
such notice or other communication shall be deemed to have been received by the
addressee on the third business day following the date of such mailing. For
purposes hereof, notices may be given by the parties hereto or by their
attorneys identified above.

 

H-46



--------------------------------------------------------------------------------

A copy of any notice or any written communication from the Internal Revenue
Service to the Company shall be given to each Member at the addresses provided
for above.

15.2       Copies.   A copy of any notice, service of process, or other document
in the nature thereof, received by either Member from anyone other than the
other Member and pertaining to the Company or the Property, shall be delivered
by the receiving Member to the other Member as soon as practicable.

ARTICLE 16. MISCELLANEOUS

16.1       Additional Documents and Acts.   In connection with this Agreement,
as well as all transactions contemplated by this Agreement, each Member agrees
to execute and deliver such additional documents and instruments, and to perform
such additional acts, as may be necessary or appropriate to effectuate, carry
out and perform all of the terms, provisions and conditions of this Agreement
and all such transactions. All approvals of either party hereunder shall be in
writing.

16.2       Interpretation.   This Agreement and the rights and obligations of
the Members hereunder shall be interpreted in accordance with the laws of the
State of Delaware.

16.3       Entire Agreement.   This instrument contains all of the
understandings and agreements of whatsoever kind and nature existing between the
parties hereto with respect to this Agreement and the rights, interests,
understandings, agreements and obligations of the respective parties pertaining
to the Company.

16.4       References to this Agreement.   Numbered or lettered articles,
sections and subsections herein contained refer to articles, sections and
subsections of this Agreement unless otherwise expressly stated.

16.5       Headings.   All headings herein are inserted only for convenience and
ease of reference and are not to be considered in the construction or
interpretation of any provision of this Agreement.

16.6       Binding Effect.   Except as herein otherwise expressly stipulated to
the contrary, this Agreement shall be binding upon and inure to the benefit of
the parties signatory hereto, and their respective distributees, successors and
assigns.

16.7       Counterparts.   This Agreement may be executed in any number of
counterparts, each of which shall for all purposes constitute one agreement
which is binding on all of the parties hereto.

16.8       Confidentiality.   The terms and provisions of this Agreement shall
be kept confidential and shall not, without the other Member’s prior written
consent (which shall not be unreasonably withheld), be disclosed in writing by a
Member or by a Member’s agents, managers, members, representatives and employees
to any person or entity, except to the extent required by law, and to existing
or prospective construction lenders, contractors, tenants, or investors in a
Member, accountants of a Member or CNL therein and other advisors to a Member,
in each case to the extent each of such parties is bound by a confidentiality
obligation

 

H-47



--------------------------------------------------------------------------------

substantially on the terms set forth in this Section, and except to the extent
reasonably necessary to accomplish the transaction contemplated hereby. No
publicity, media communications, press releases or other public announcements
concerning the terms and provisions of this Agreement or the transactions
contemplated hereby shall be issued or made by any Member without the prior
written consent of the other Members, which consent shall not be unreasonably
withheld, conditioned or delayed, except if a Member is required to make a
public announcement or disclosure under applicable law, in which case such
Member shall provide the other Members with the form and content of such
disclosure within a reasonable amount of time prior to its release (to the
extent possible under the circumstances) and shall consider in good faith all
comments provided by the other Members; provided, however, that CNL shall not be
required to provide copies of disclosures to be made or proposed to be made by
CNL in periodic reports and other filings required by the applicable federal
securities laws.

16.9       Amendments.   This Agreement may not be amended, altered or modified
except by a written instrument signed by all parties, provided, however, that
Crescent and CNL shall agree to any amendments of this Agreement reasonably
required by CNL in order to comply with ERISA or related provisions of the Code
which do not adversely affect the economic or voting interests of the other
Members hereunder and any amendments reasonably required by CNL in order to
comply with REIT requirements; provided, that CNL will pay for all reasonable
costs and expenses (including reasonable attorneys’ fees) of the other Members
related to any such amendments.

16.10       Exhibits.   All exhibits and schedules annexed hereto are expressly
made a part of this Agreement, as fully as though completely set forth herein,
and all references to this Agreement herein or in any of such exhibits or
schedules shall be deemed to refer to and include all such exhibits or
schedules.

16.11       Severability.   Each provision hereof is intended to be severable
and the invalidity or illegality of any portion of this Agreement shall not
affect the validity or legality of the remainder.

16.12       Qualification in Other States.   In the event the business of the
Company is carried on or conducted in any locations in addition to the state in
which the Property is located, then the Members agree that the Company shall
exist under the laws of each state or district in which business is actually
conducted by the Company, and they severally agree to execute such other and
further documents as may be required or requested in order that the Members
legally may qualify the Company in such states and districts to the extent
possible. A Company office or principal place of business in any state or
district may be designated from time to time by Member Consent.

16.13       Forum.   Any action by one or more Members against the Company or by
the Company against one or more Members which arises under or in any way relates
to this Agreement, actions taken or failed to be taken or determinations made or
failed to be made by the Members or relating to the Company including
transactions permitted hereunder or otherwise related in any way to the Company,
may be brought only in the state courts of the State of North Carolina or the
United States District Court for the Western District of North Carolina. Each

 

H-48



--------------------------------------------------------------------------------

Member hereby consents to the jurisdiction of such courts to decide any and all
such actions and to such venue.

16.14       No Brokerage.   The Members represent and warrant to each other that
they have not dealt with any brokers, investment bankers, consultants or other
third parties in the negotiation of this Agreement and the transactions
contemplated herein. Each Members further agrees to indemnify, defend and hold
the other harmless from and against any liability, claim, damage, cost or
expense (including reasonable attorney’s fees) arising out of or in connection
with the claims for commissions or any other fees due in connection with this
Agreement and the transactions contemplated herein arising from the indemnifying
Member’s actions.

16.15       Tax Compliance.   Crescent represents and warrants that (i) Crescent
is wholly-owned by Crescent Multifamily Holdings, LLC, a Delaware limited
liability company, the only manager and voting member is Crescent Multifamily
Holdings, LLC; (ii) Crescent is a disregarded entity for Federal income tax
purposes, and (iii) Crescent’s U.S. employer identification number is
37-1666450. Except with respect to permitted transfers under Section 10.1,
Crescent covenants that it will not take or allow any action (or fail to take
any action, as the case may be) that would cause the representations in this
Section 16.15 to fail to be true throughout the term of this Agreement.

(Remainder of page intentionally left blank)

 

H-49



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

CRESCENT:   CRESCENT ALEXANDER VILLAGE I, LLC,   a Delaware limited liability
company     By:   Crescent Resources, LLC,       a Georgia limited liability
company,       its manager       By:  

/S/ Brian J. Natwick

        Brian J. Natwick,         President-Multifamily Division

 

H-50



--------------------------------------------------------------------------------

CNL:      

GGT CRESCENT ALEXANDER HOLDINGS, LLC,

a Delaware limited liability company

  By:      /S/ Robert A. Bourne                                        Name:
Robert A. Bourne                                             
Title:   President                                                         

 

H-51



--------------------------------------------------------------------------------

EXHIBIT A

[Omitted as not necessary to an understanding of the Agreement]

EXHIBIT B

Description of Land

[Omitted as not necessary to an understanding of the Agreement]

EXHIBIT C

Development Agreement

[Omitted as not necessary to an understanding of the Agreement]

EXHIBIT D

Insurance Certificates

[Omitted as not necessary to an understanding of the Agreement]

EXHIBIT E

Member ERISA Certificate

[Omitted as not necessary to an understanding of the Agreement]

EXHIBIT F

CNL ERISA Certificate

[Omitted as not necessary to an understanding of the Agreement]

 

H-1



--------------------------------------------------------------------------------

EXHIBIT G

PROJECT BUDGET

[Omitted as not necessary to an understanding of the Agreement]

EXHIBIT H

PRE-DEVELOPMENT COSTS

[Omitted as not necessary to an understanding of the Agreement]

 

H-2